Exhibit 10.1
 
ECO2 PLASTICS, INC.
 
CONVERTIBLE NOTE PURCHASE AGREEMENT
 
June 2, 2009
 
This Convertible Note Purchase Agreement (this “Agreement”) is made as of June
2, 2009 by and among ECO2 PLASTICS, INC., a Delaware corporation (the
“Company”), PENINSULA PACKAGING, LLC, a California limited liability company
(“Peninsula”), TRIDENT CAPITAL FUND-VI, L.P. (“Trident Capital I”), TRIDENT
CAPITAL FUND-VI PRINCIPALS FUND, L.L.C. (“Trident Capital II” and, collectively
with Trident Capital I, the “Trident Lenders”), WHITTAKER CAPITAL PARTNERS, LLC
(“Whittaker Capital”), HUTTON LIVING TRUST DATED 12/10/1996 (“Hutton”), and the
other parties set forth on Schedule I (each, an “Additional Lender” and
collectively, the “Additional Lenders”).  Each of Trident Capital I, Trident
Capital II, Whittaker Capital, Hutton and Peninsula, and each Additional Lender,
is sometimes referred to herein as a “Purchaser” and collectively as the
“Purchasers.”
 
WHEREAS, Peninsula loaned an aggregate amount of Three Hundred Fifty Thousand
Dollars ($350,000) to the Company pursuant to certain promissory notes dated as
of April 13, 2009, May 5, 2009 and May 20, 2009 (collectively, the “Peninsula
Notes”); and
 
WHEREAS, the Trident Lenders loaned an aggregate amount of Three Hundred Fifty
Thousand Dollars ($350,000) to the Company pursuant to certain promissory notes
dated as of April 13, 2009, May 5, 2009 and May 20, 2009 (collectively, the
“Trident Notes”); and
 
WHEREAS, Whittaker Capital loaned One Hundred Thousand Dollars ($100,000) to the
Company pursuant to a certain promissory note dated as of April 13, 2009 (the
“Whittaker Capital Note”); and
 
WHEREAS, Hutton loaned Fifty Thousand Dollars ($50,000) to the Company pursuant
to a certain promissory note dated as of May 5, 2009 (the “Hutton Note”); and
 
WHEREAS, the Peninsula Notes, Trident Notes, Whittaker Capital Note, and Hutton
Note are each a “Bridge Note,” and collectively, the “Bridge Notes;” and
 
WHEREAS, Peninsula, the Trident Lenders, Whittaker Capital and the Additional
Lenders desire to lend at least an additional Nine Hundred Fifty Thousand
Dollars ($950,000) to the Company, totaling at least One Million Eight Hundred
Thousand Dollars ($1,800,000) in the aggregate (the “Additional Loans”); and
 
WHEREAS, the Company and Peninsula desire to aggregate the Peninsula Notes into
a single amended and restated promissory note to evidence the aggregate
principal amount owed by the Company to Peninsula under the Peninsula Notes and
Additional Loans; and
 
WHEREAS, the Company and the Trident Lenders desire to aggregate the Trident
Notes into a single amended and restated promissory note to evidence the
aggregate principal amount owed by the Company to the Trident Lenders under the
Trident Notes and Additional Loans; and
 
WHEREAS, the Company and Whittaker Capital desire to aggregate the Whittaker
Capital Note into a single amended and restated promissory note to evidence the
aggregate principal amount owed by the Company to Whittaker Capital under the
Whittaker Capital Note and Additional Loans; and
 
WHEREAS, Hutton desires to amend and restate the Hutton Note in order to conform
such note to the terms and conditions set forth in the amended and restated
Peninsula, Trident and Whittaker Capital Notes; and
 
WHEREAS, in connection with the Additional Loans, the Company desires to issue
certain promissory notes to the Additional Lenders;
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the Company and each Purchaser (severally and not
jointly), intending to be legally bound, hereby agree as follows:
 
1. The Loans; Closing; Delivery.
 
(a) The Notes.  Subject to the terms and conditions hereof, each Purchaser shall
loan to the Company the amount set forth opposite such Purchaser’s name under
the column heading, “Delivery Amount” on Schedule I attached hereto.  Each
Purchaser shall surrender its respective Bridge Note(s) to the Company, if any,
and shall receive from the Company a promissory note in the form relating to
such Purchaser attached hereto as Exhibit A (a “Note” and, collectively with all
other promissory notes issued to the Purchasers hereunder, the “Notes”), in the
amount set forth opposite such Purchaser’s name under the column heading
“Aggregate Loan Amount” on Schedule I attached hereto.  The loans evidenced by
the Notes shall be referred to herein as the “Loans.”
 
(b) Place and Date of Closing.  The closing of the transactions provided for
herein shall take place at the offices of Stradley Ronon Stevens & Young, LLP,
200 Lake Drive East, Suite 100, Cherry Hill, NJ 08002, at not later than
5:00 p.m. (EST) on June 2, 2009 (the “Initial Closing”), or at such date as the
Purchasers and the Company may agree upon, such time and date of delivery
against payment being herein referred to as the “Initial Closing
Date.”  References herein to the “Closing Date” shall mean the Initial Closing
Date or the date of any Additional Closing (as defined below), as applicable.
 
(c) Delivery.  At each Closing, the Notes in definitive form evidencing the
Loans that the Purchasers have agreed to purchase pursuant to this Agreement
shall be delivered by or on behalf of the Company, against delivery by or on
behalf of each of the Purchasers of (i) the amount set forth opposite such
Purchaser’s name under the column heading, “Delivery Amount” on Schedule I by
check or wire transfer of immediately available funds to the account of the
Company previously designated by it in writing, and (ii) the original Bridge
Notes issued to such Purchaser, if any.
 
(d) Subsequent Closings.  The Purchasers understand and agree that at any time
and from time to time during the period following the Initial Closing Date but
not later than June 30. 2009, the Company may, at one or more additional
closings (each, an “Additional Closing”), without obtaining the signature,
consent or permission of any of the Purchasers, offer and sell any authorized
but unsold Notes to such persons as shall be acceptable to the Board of
Directors of the Company on the terms and conditions set forth herein.  The term
“Closing” as used herein shall refer to the “Initial Closing” and/or each
“Additional Closing,” as appropriate.
 
(e) No Usury.  This Agreement and each Note issued pursuant to the terms of this
Agreement are hereby expressly limited so that in no event whatsoever, whether
by reason of deferment or advancement of loan proceeds, acceleration of maturity
of the loan evidenced hereby, or otherwise, shall the amount paid or agreed to
be paid to the Purchasers hereunder for the loan, use, forbearance or detention
of money exceed the maximum interest rate permitted by the laws of the State of
California.  If at any time the performance of any provision hereof or any Note
involves a payment exceeding the limit of the price that may be validly charged
for the loan, use, forbearance or detention of money under applicable law, then
automatically and retroactively, ipso facto, the obligation to be performed
shall be reduced to such limit, it being the specific intent of the Company and
the Purchasers hereof that all payments under this Agreement or any Note are to
be credited first to interest as permitted by law, but not in excess of (i) the
agreed rate of interest set forth in the Note, or (ii) that permitted by law,
whichever is the lesser, and the balance toward the reduction of principal.  The
provisions of this Section 1(f) shall never be superseded or waived and shall
control every other provision of this Agreement and any Note.
 
(f) Security Agreement.  The Company and the Purchasers agree to execute the
Security Agreements, dated as of the date hereof, in the forms attached hereto
as Exhibit D-1 and Exhibit D-2 (the “Security Agreements”), whereby the
Purchasers will receive security interests in the collateral of the Company
described in the Security Agreements, pursuant to the terms of the Security
Agreements.  It is agreed that all of the Company’s indebtedness, whether
outstanding on the date hereof or subsequently incurred or assumed, except all
indebtedness secured by perfected security interests granted by the Company in
connection with the Senior Debt (as such term is defined in the Security
Agreements), shall be junior in right of payment to the indebtedness and other
obligations of the Company pursuant to the Notes.
 
(g) Subordination and Intercreditor Agreement.  The Company and the Purchasers
agree to execute the Second Amended and Restated Subordination and Intercreditor
Agreement, dated as of the date hereof, in the form attached hereto as Exhibit E
(the “Subordination Agreement”).
 
(h) Securities and Disclosure.  The Notes are referred to herein as the
“Securities.”  The Securities will be offered and sold to the Purchasers without
such offers and sales being registered under the Securities Act of 1933, as
amended (together with the rules and regulations of the Securities and Exchange
Commission (the “SEC”) promulgated thereunder, the “Securities Act”), in
reliance on exemptions therefrom.
 
In connection with the sale of the Securities, the Company has made available
(including electronically via the SEC's EDGAR system) to Purchasers its periodic
and current reports, forms, schedules, proxy statements and other documents
(including exhibits and all other information incorporated by reference) filed
with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  These reports, forms, schedules, statements, documents,
filings and amendments, are collectively referred to as the “SEC
Documents.”  All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included” or “stated” in
the SEC Documents (or other references of like import) shall be deemed to mean
and include all such financial statements and schedules, documents, exhibits and
other information which is incorporated by reference in the SEC Documents.
 
This Agreement, the Notes, the Security Agreements and the Subordination
Agreement are sometimes herein collectively referred to as the “Transaction
Documents.”  The shares of Common Stock issuable upon conversion of the Series D
Convertible Preferred Stock are herein collectively referred to as the
“Conversion Shares.”
 
2. Representations and Warranties of the Company.  Except as set forth in the
SEC Documents and on the Disclosure Schedule attached hereto and made a part
hereof (the “Disclosure Schedule”), the Company represents and warrants to and
agrees with Purchasers as follows:
 
(a) Except as set forth in Section 2(a) of the Disclosure Schedule, the Company
has filed in a timely manner all documents that the Company was required to file
with the SEC under the Exchange Act since becoming subject to the requirements
of the Exchange Act.  The SEC Documents as of their respective dates did not and
will not as of the Closing Date (after giving effect to any updated disclosures
therein), contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The SEC Documents and
the documents incorporated or deemed to be incorporated by reference therein, at
the time they were filed or hereafter are filed with the SEC, complied and will
comply, at the time of filing, in all material respects with the requirements of
the Securities Act and/or the Exchange Act, as the case may be, as applicable.
 
(b) The Company has no subsidiaries.  The Company has been duly incorporated and
is validly existing in good standing as a corporation under the laws of its
jurisdiction of incorporation, with the requisite corporate power and authority
to own its properties and conduct its business as now conducted as described in
the SEC Documents and is duly qualified to do business as a foreign corporation
in good standing in all other jurisdictions where the ownership or leasing of
its properties or the conduct of its business requires such qualification,
except where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on the business, condition (financial
or other), earnings, management, properties, prospects or results of operations
of the Company (any such event, a “Material Adverse Effect”); the Company does
not own directly or indirectly any of the capital stock or other equity or
long-term debt securities of or have any equity interest in any other
individual, corporation, partnership, limited liability company, joint venture,
trust or unincorporated organization or a government or agency or political
subdivision thereof (a “Person”); all of the outstanding shares of capital stock
of the Company have been duly authorized and validly issued, are fully paid and
non-assessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive or other rights to subscribe for or purchase securities, and are
owned free and clear of all liens, encumbrances, equities, and restrictions on
transferability (other than those imposed by the Securities Act and the state
securities or “Blue Sky” laws); except as set forth in Section 2(b) of the
Disclosure Schedule, no options, warrants or other rights to purchase from the
Company, agreements or other obligations of the Company to issue or other rights
to convert any obligation into, or exchange any securities for, shares of
capital stock of or ownership interests in the Company are outstanding; and
there is no agreement, understanding or arrangement between the Company and any
of its stockholders or any other Person relating to the ownership or disposition
of any capital stock of the Company or the election of directors of the Company
or the governance of the Company’s affairs, and, if any, such agreements,
understandings and arrangements will not be breached or violated as a result of
the execution and delivery of, or the consummation of the transactions
contemplated by, the Transaction Documents; there are no bonds, debentures,
notes or other indebtedness having general voting rights (or convertible into
securities having such rights) (“Voting Debt”) of the Company issued and
outstanding; except as set forth in Section 2(b) of the Disclosure Schedule,
there are no existing options, warrants, calls, subscriptions or other rights,
agreements, arrangements or commitments of any character, relating to the issued
or unissued capital stock of the Company, obligating the Company to issue,
transfer, sell, redeem, purchase, repurchase or otherwise acquire or cause to be
issued, transferred, sold, redeemed, purchased, repurchased or otherwise
acquired any capital stock or Voting Debt of, or other equity interest in, the
Company or securities or rights convertible into or exchangeable for such shares
or equity interests or obligations of the Company to grant, extend or enter into
any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment; the issuance of the Notes or the Conversion Shares
will not give rise to any preemptive rights or rights of first refusal on behalf
of any Person or result in the triggering of any anti-dilution or other similar
right; except as set forth in Section 2(b) of the Disclosure Schedule, there are
no agreements or arrangements under which the Company is obligated to register
the sale of any of their securities under the Securities Act; there are no
securities, agreements, documents or instruments containing anti-dilution
provisions that will be triggered by the issuance of the Notes and the
Conversion Shares; the Company has made available to Purchasers a true, correct
and complete copy of its certificate of incorporation and bylaws, each as
amended and as in effect on the date hereof.
 
The authorized capital stock of the Company (immediately prior to the Closing
Date) consists of 2,500,000,000 shares of Common Stock and 1,700,000,000 shares
of preferred stock, par value $0.001 per share (the “Preferred Stock”), and
152,843,414 shares of Preferred Stock have been designated as the Series A
Convertible Preferred Stock (the “Series A Preferred Stock”), 336,240,039 shares
of Preferred Stock have been designated as Series B-1 Convertible Preferred
Stock (“Series B-1 Preferred Stock”), 140,000,000 shares of Preferred Stock have
been designated as Series B-2 Convertible Preferred Stock  (“Series B-2
Preferred Stock”), and 400,000,000 shares of Preferred Stock have been
designated as Series C Convertible Preferred Stock (the “Series C Preferred
Stock”).  The issued and outstanding capital stock of the Company, as of
immediately prior to the Closing Date and as of the Closing Date, is as set
forth in Section 2(c) of the Disclosure Schedule attached hereto (other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the SEC Documents or upon exercise of outstanding options, warrants and other
convertible securities described in the SEC Documents).  Each share of Preferred
Stock is convertible into one share of Common Stock.  Except for preemptive
rights or rights of first refusal, which have been waived or complied with, the
issuance of the Securities will not give rise to any preemptive rights, rights
of first refusal, or similar rights on behalf of any person.  There are no
securities, agreements, documents or instruments containing anti-dilution
provisions that will be triggered by the issuance of the Securities.  The
Company has obtained the approval and consent of a majority of the outstanding
shares of its Series C Convertible Preferred Stock, as well as any other
approvals required, in order to authorize and designate a newly created series
of the Company’s preferred stock designated as Series D Convertible Preferred
Stock (“Series D Preferred Stock”).  Subject to Section 3(d) hereof, the Series
D Preferred Stock shall initially have the rights, preferences and privileges as
are set forth in the Form of Certificate of Designations attached hereto as
Exhibit B (the “Series D Certificate of Designations”).  Not later than July 31,
2009, the authorized capital stock of the Company shall, pursuant to a duly
authorized and filed amendment to the Certificate of Incorporation of the
Company, and subject to appropriate adjustment for all stock splits,
subdivisions, combinations, recapitalizations and the like, consist of
4,000,000,000 shares of Common Stock and 3,000,000,000 shares of Preferred
Stock, with 152,843,414 shares of Preferred Stock designated as the Series A
Preferred Stock, 336,240,039 shares of Preferred Stock designated as Series B-1
Stock, 140,000,000 shares of Preferred Stock designated as Series B-2 Preferred
Stock, 400,000,000 shares of Preferred Stock designated as Series C Preferred
Stock, and 1,500,000,000 shares of Preferred Stock designated as Series D
Preferred Stock.
 
(c) The Company has the requisite corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents.  Each of
the Transaction Documents has been duly and validly authorized by the Company
and, when executed and delivered by the Company, will constitute a valid and
legally binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity).
 
(d) Not later than July 31, 2009, the shares of Series D Preferred Stock (and
the shares of Common Stock issuable upon conversion thereof) issuable upon
conversion of the Notes shall have been duly authorized and validly reserved for
issuance, and when issued upon conversion of the Notes in accordance with the
terms thereof, will have been validly issued, fully paid and
non-assessable.  The Common Stock of the Company conforms to the description
thereof contained in the SEC Documents.  No stockholder of the Company or other
Person has any preemptive, co-sale rights, rights of first refusal or any other
similar rights with respect to the Notes or the Common Stock, except for rights
which have been waived or fully complied with.
 
(e) No consent, approval, order or authorization of, license, registration,
qualification, exemption or filing with any court or governmental agency or body
or third party is required for the performance of the Transaction Documents by
the Company or for the consummation by the Company of the transactions
contemplated thereby, or the application of the proceeds of the issuance of the
Securities as described in this Agreement, except for such consents, approvals,
authorizations, licenses, qualifications, exemptions or orders (i) as have been
obtained on or prior to the Closing Date, or (ii) as are not required to be
obtained on or prior to the Closing Date that will be obtained when required.
 
(f) The Company is not (i) in violation of its certificate of incorporation,
certificates of designations or bylaws (or similar organizational document),
(ii) in breach or violation of any statute, judgment, decree, order, rule or
regulation applicable to it or any of its properties or assets, or (iii) in
default (nor has any event occurred which with notice or passage of time, or
both, would constitute a default) in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease, license,
franchise agreement, permit, certificate or agreement or instrument to which it
is a party or to which it is subject.
 
(g) The execution, delivery and performance by the Company of the Transaction
Documents and the consummation by the Company of the transactions contemplated
thereby and the fulfillment of the terms thereof will not (a) violate, conflict
with or constitute or result in a breach of or a default under (or an event
that, with notice or lapse of time, or both, would constitute a breach of or a
default under) any of (i) the terms or provisions of any contract, indenture,
mortgage, deed of trust, loan agreement, note, lease, license, franchise
agreement, permit, certificate or agreement or instrument to which the Company
is a party or to which any of its properties or assets are subject, (ii) its
certificate of incorporation, certificates of designations or bylaws (or similar
organizational document) or (iii) any statute, judgment, decree, order, rule or
regulation of any court or governmental agency or other body applicable to the
Company or any of its properties or assets or (b) result in the imposition of
any lien upon or with respect to any of the properties or assets now owned or
hereafter acquired by the Company; with respect to (a)(i), (a)(iii) and (b)
only, which violation, conflict, breach, default or lien would, individually or
in the aggregate, have a Material Adverse Effect.
 
(h) The audited financial statements included in the SEC Documents present
fairly the financial position, results of operations, cash flows and changes in
shareholders’ equity of the Company, at the dates and for the periods to which
they relate and have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis; the interim un-audited
financial statements included in the SEC Documents present fairly the financial
position, results of operations and cash flows of the Company, at the dates and
for the periods to which they relate subject to year-end audit adjustments and
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis with the audited financial statements included
therein; the selected financial and statistical data included in the SEC
Documents present fairly the information shown therein and have been prepared
and compiled on a basis consistent with the audited financial statements
included therein, except as otherwise stated therein; and each of the auditors
previously engaged by the Company or to be engaged in the future by the Company
is an independent certified public accountant as required by the Securities
Act.  Except as set forth in the SEC Documents, since the date of the latest
interim un-audited balance sheet of the Company included in the SEC Documents,
(i) there has been no material change in total liabilities of the Company and
(ii) there have been no liabilities incurred outside of the ordinary course of
business.  Except as set forth in the SEC Documents, immediately after the
Closing Date, the Company will not have any indebtedness, except the Loans and
indebtedness incurred in the ordinary course of business and consistent with
past practices.  The Company is not a guarantor or indemnitor of any
indebtedness of any third party.
 
(i) There is not pending or, to the knowledge of the Company, threatened, any
action, suit, proceeding, inquiry or investigation, governmental or otherwise,
to which the Company is a party, or to which its properties or assets are
subject, before or brought by any court, arbitrator or governmental agency or
body, that, if determined adversely to the Company, would, individually or in
the aggregate, have a Material Adverse Effect or that seeks to restrain, enjoin,
prevent the consummation of or otherwise challenge the issuance or sale of the
Securities to be sold hereunder or the application of the proceeds therefrom or
the other transactions described in the SEC Documents. The Company is not a
party to or subject to the provisions of any injunction, judgment, decree or
order of any court, regulatory body, administrative agency or other governmental
agency or body.
 
(j) Intellectual Property.
 
(i) General.  Section 2(k)(i) of the Disclosure Schedule sets forth with respect
to the Company Intellectual Property Rights: (A) for each patent and patent
application, the patent number or application serial number for each
jurisdiction in which the patent or application has been filed, the date filed
or issued and the present status thereof; (B) for each registered trademark,
trade name or service mark, the application serial number or registration number
for each applicable country, province and/or state and the class of goods
covered; (C) for each URL or domain name, the registration date, any renewal
date and name of registry; and (D) for each registered copyrighted work, the
number and date of registration for each by country, province and/or state in
which a copyright application has been registered.  In addition, true and
correct copies of all applications filed and registrations (including all
pending applications and application related documents) related to the
Intellectual Property Rights listed on Section 2(k)(i) of the Disclosure
Schedule have been provided or made available to Purchasers.
 
(ii) Sufficiency.  The Intellectual Property Rights and Technology owned or
licensed by the Company constitute all Intellectual Property Rights and
Technology necessary for the conduct of the Company’s business as presently
conducted, including the design, manufacture, license and sale of all products
currently under development or in production.
 
(iii) Royalties and Licenses.  Except pursuant to the licenses listed in Section
2(k)(iii) of the Disclosure Schedule, the Company has no obligation to
compensate or account to any person for the use of any of the Intellectual
Property Rights or Technology used by the Company in the conduct of the
business.  Section 2(k)(iii) of the Disclosure Schedule sets forth all third
party components, whether hardware, firmware or software, that are incorporated
in or provided by the Company with its products, or that are otherwise necessary
for the manufacture of the Company’s products.   Section 2(k)(iii) of the
Disclosure Schedule lists all in-licenses of the Intellectual Property Rights
and Technology applicable to the Company’s products, other than standard,
off-the-shelf software commercially available on standard terms from third-party
vendors.
 
(iv) Ownership.  The Company (A) owns all right, title and interest in and to
the Company Intellectual Property Rights and Company Technology, including the
Intellectual Property Rights and Technology listed in Section 2(k)(iv) of the
Disclosure Schedule, free and clear of any liens, claims or encumbrances and (B)
has a valid and enforceable right or license to use all other Intellectual
Property Rights and Technology used in the conduct of the business, and all such
licensed Intellectual Property Rights and rights to use Technology will not
cease to be valid and enforceable rights of the Company by reason of the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.  Without limiting the foregoing, the Company
Intellectual Property Rights and Company Technology have been: (1) developed by
employees of the Company within the scope of their employment and who have
assigned their rights to the Company pursuant to enforceable written agreements;
(2) developed by independent contractors or agents who have assigned their
rights to the Company pursuant to enforceable written agreements or (3)
otherwise acquired by the Company from a third party who has assigned all the
Intellectual Property Rights and ownership of all Technology it has developed on
the Company’s behalf to the Company.
 
(v) Absence of Claims; Non-infringement.  No claim or legal proceeding has been
instituted or is pending against the Company, or, to the knowledge of the
Company, is threatened, that challenges the right of the Company with respect to
the use or ownership of the Company Intellectual Property Rights or Company
Technology.  Without limiting the foregoing, no interference, opposition,
reissue, reexamination, legal proceeding or other proceeding is or has been
pending or, to the best of the Company’s knowledge, threatened, in which the
scope, validity or enforceability of any of the Company Intellectual Property
Rights is being, has been or could reasonably be expected to be contested or
challenged.  The Company’s past and present use of the Company Intellectual
Property Rights or Company Technology does not infringe upon, misappropriate,
breach or otherwise conflict with the rights of any other Person anywhere in the
world.  The Company has not received any notice alleging, and otherwise has no
knowledge of (A) the invalidity of, or any limitation on the Company’s right to
use, any of the Company Intellectual Property Rights or Company Technology or of
(B) the alleged infringement, misappropriation or breach of any Intellectual
Property Rights of others by the Company.  The Company Intellectual Property
Rights and Company Technology are not subject to any judgment, decree, order,
writ, award, injunction or determination of an arbitrator, court or other
governmental authority affecting the rights of the Company with respect
thereto.  To the knowledge of the Company, no person has interfered with,
infringed upon or misappropriated any of the Company Intellectual Property
Rights, or is currently doing so.
 
(vi) Licenses to Third Parties.  Section 2(k)(vi) of the Disclosure Schedule
lists all of the contracts pursuant to which any person has been granted any
license under, or otherwise has received or acquired any right (whether or not
currently exercisable) or interest in, any Company Intellectual Property Rights
or Company Technology.  The Company is not bound by, and no Company Intellectual
Property Rights are subject to, any contract containing any covenant or other
provision that in any way limits or restricts the ability of the Company to use,
exploit, assert or enforce any of its Intellectual Property Rights anywhere in
the world.  Without limiting the foregoing, the Company has not granted any
exclusive licenses to the Company Intellectual Property Rights or Company
Technology.
 
(vii) Protection of Intellectual Property Rights.  All of the registrations and
pending applications to governmental or regulatory bodies with respect to the
Company Intellectual Property Rights have been timely and duly filed,
prosecution for such applications has been attended to, all maintenance and
related fees have been paid and the Company has taken all other actions required
to maintain their validity and effectiveness.  The Company has taken all steps
reasonably necessary or appropriate (including, entering into written
confidentiality and nondisclosure agreements with officers, directors,
subcontractors, employees, licensees and customers) to safeguard the Company
Intellectual Property Rights and maintain the secrecy and confidentiality of
trade secrets that are material to the Company.  Without limiting the foregoing,
(A) there has been no misappropriation of any trade secrets or other
confidential Intellectual Property Rights or Technology used in connection with
the business by any person; (B) no employee, independent contractor or agent of
the Company has misappropriated any trade secrets of any other person in the
course of performance as an employee, independent contractor or agent of the
business and (C) no employee, independent contractor or agent of the Company is
in default or breach of any term of any employment agreement, nondisclosure
agreement, assignment of invention agreement or similar agreement or contract
relating in any way to the protection, ownership, development, use or transfer
of the Company Intellectual Property Rights and Company Technology.
 
(viii) Funding; Certification with Standards Bodies. Except as set forth in
Section 2(k)(viii) of the Disclosure Schedule, no funding, facilities or
personnel of any governmental entity or educational institution were used,
directly or indirectly, to develop or create, in whole or in part, any of the
Company Intellectual Property Rights or Company Technology.   The Company has
not made any submission or suggestion to, or otherwise participated in, and is
not subject to any agreement with, government, any standards bodies or other
entities that could obligate the Company to grant licenses to or otherwise
impair its control of Company Intellectual Property Rights.
 
(ix) “Intellectual Property Rights” means all (A) United States and foreign
patents and patent applications and disclosures relating thereto (and any
patents that issue as a result of those patent applications), and any renewals,
reissues, reexaminations, extensions, continuations, continuations-in-part,
divisions and substitutions relating to any of the patents and patent
applications; (B) United States and foreign trademarks, service marks, trade
dress, logos, 800 numbers, trade names and corporate names, whether registered
or unregistered, and the goodwill associated therewith, together with any
registrations and applications for registration thereof; (C) United States and
foreign copyrights and rights under copyrights, whether registered or
unregistered, including moral rights, and any registrations and applications for
registration thereof; (D) rights in databases and data collections (including
knowledge databases, customer lists and customer databases) under the laws of
the United States or any other jurisdiction, whether registered or unregistered,
and any applications for registration therefor; (E) trade secrets and other
rights in know-how and confidential or proprietary information (including any
business plans, designs, technical data, customer data, financial information,
pricing and cost information, bills of material or other similar information);
(F) URL and domain name registrations; (G) inventions (whether or not
patentable) and improvements thereto; (H) all claims and causes of action
arising out of or related to infringement or misappropriation of any of the
foregoing and (I) other proprietary or intellectual property rights now known or
hereafter recognized in any jurisdiction.
 
(x) “Technology” means tangible embodiments of the Intellectual Property Rights,
whether in electronic, written or other media, including software, technical
documentation, specifications, designs, bills of material, build instructions,
test reports, schematics, algorithms, application programming interfaces, user
interfaces, routines, formulae, databases, lab notebooks, processes, prototypes,
samples, studies or other know-how and other works of authorship.
 
(k) The Company possesses all licenses, permits, certificates, consents, orders,
approvals and other authorizations from, and has made all declarations and
filings with, all federal, state, local and other governmental authorities
(including, but not limited to, those that may be required by the U.S. Food and
Drug Administration (the “FDA”)), all self-regulatory organizations and all
courts and other tribunals presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its business as
now or proposed to be conducted as set forth in the SEC Documents (“Permits”),
except where the failure to obtain such Permits would not, individually or in
the aggregate, have a Material Adverse Effect.   Each of such Permits is in full
force and effect, and the Company has not received any notice of any proceeding
relating to revocation or modification of any such Permit, except where such
revocation or modification would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
 
(l) The Company holds and is operating in compliance with such exceptions,
permits, licenses, franchises, authorizations and clearances of the FDA and/or
any committee thereof required, for the conduct of its business as currently
conducted (collectively, the “FDA Permits”), and all such FDA Permits are in
full force and effect.  The Company has fulfilled and performed all of its
obligations with respect to the FDA Permits, and, no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder of any
FDA Permit.
 
(m) The Company: (i) is and at all times has been in material compliance with
all statutes, rules, regulations, or guidance applicable to the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product under development, manufactured or distributed by the
Company (“Applicable Laws”); (ii) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any other federal, state, local or foreign governmental
or regulatory authority alleging or asserting noncompliance with any Applicable
Laws or any licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws (“Authorizations”); (iii) has not received notice of any claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action from the FDA or any other federal, state, local or foreign governmental
or regulatory authority or third party alleging that any product operation or
activity is in violation of any Applicable Laws or Authorizations and has no
knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority or third party is considering any such
claim, litigation, arbitration, action, suit, investigation or proceeding;
(iv) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action; (v) has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete and correct on the date filed (or were
corrected or supplemented by a subsequent submission); and (vi) has not, either
voluntarily or involuntarily, initiated, conducted, or issued or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to the Company’s knowledge, no third party has
initiated, conducted or intends to initiate any such notice or action.
 
(n) (i) The Company is not in material violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), natural resources or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum, petroleum products or by-products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of, or
exposure to, Hazardous Materials (collectively, “Environmental Laws”),
including, without limitation, to the best of the Company’s knowledge, the
handling, transport, and disposal of the by-product generated by the Company’s
recycling operations, (ii) the Company has all permits, authorizations and
approvals required under any applicable Environmental Laws for the operation of
its business and facilities (“Environmental Permits”) and is in material
compliance with their requirements, (iii) no material expenditures will be
required to maintain compliance with applicable Environmental Laws or
Environmental Permits; (iv) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company and (v) there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company relating
to Hazardous Materials or Environmental Laws, including, without limitation, the
Company’s leasing of facilities located at the Riverbank Army Ammunition Plant
Superfund site (EPA ID# CA7210020759).
 
(o) Subsequent to the respective dates as of which information is given in the
SEC Documents, (i) the Company has not incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions not
in the ordinary course of business or (ii) the Company has not purchased any of
its outstanding capital stock, or declared, paid or otherwise made any dividend
or distribution of any kind on any of its capital stock or otherwise,
(iii) there has not been any material increase in the indebtedness of the
Company, (iv) there has not occurred any event or condition, individually or in
the aggregate, that has had a Material Adverse Effect, (v) the Company has not
sustained any material loss or interference with respect to its business or
properties from fire, flood, hurricane, earthquake, accident or other calamity,
whether or not covered by insurance, or from any labor dispute or any legal or
governmental proceeding; (vi) the Company has not received any notice from the
SEC in connection with any investigation or action by the SEC that seeks to, or
could reasonably be expected to result in, the restatement by the Company of any
of its current or previously disclosed financial statements; (vii) there has not
been any material change in compensation agreement or arrangement with any
executive officer or director of the Company; (viii) there has not been any loan
or guarantees made by the Company to or for the benefit of its employees,
officer or directors or any members of their immediate families, other than
travel advances and other advances made in the ordinary course of business and
consistent with past practice; and (ix) the Company has not altered its method
of accounting or changed its auditors.  The Company has not taken any steps to
seek protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact, which would
reasonably lead a creditor to do so.  Based on the financial condition of the
Company as of the Closing Date, after giving effect to transactions contemplated
hereby to occur on the Closing Date, the Company reasonably expects to have
sufficient cash on hand to pay all of its currently foreseeable expenses for at
least the next four months.
 
(p) There are no material legal or governmental proceedings nor are there any
material contracts or other documents required by the Securities Act to be
described in a prospectus that are not described in the SEC Documents.  The
Company is not in default under any of the contracts described in the SEC
Documents, has not received a notice or claim of any such default and does not
have knowledge of any breach of such contracts by the other party or parties
thereto, except for such defaults or breaches as would not, individually or in
the aggregate, have a Material Adverse Effect.
 
(q) The Company has good and marketable title to all real property described in
the SEC Documents as being owned by it and good and marketable title to the
leasehold estate in the real property described therein as being leased by it,
free and clear of all liens, charges, encumbrances or restrictions, except, in
each case, as would not, individually or in the aggregate, have a Material
Adverse Effect.  All material leases, contracts and agreements to which the
Company is a party or by which it is bound are valid and enforceable against the
Company, are, to the knowledge of the Company, valid and enforceable against the
other party or parties thereto and are in full force and effect.
 
(r) The Company has filed all necessary federal, state and foreign income and
franchise tax returns, except where the failure to so file such returns would
not, individually or in the aggregate, have a Material Adverse Effect, and has
paid all taxes shown as due thereon; and other than tax deficiencies which the
Company is contesting in good faith and for which adequate reserves have been
provided in accordance with generally accepted accounting  principles, there is
no material tax deficiency that has been asserted against the Company.
 
(s) The Company is not, and immediately after the Closing Date will not be,
required to register as an “investment company” or a company “controlled by” an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”).
 
(t) None of the Company or, to the knowledge of the Company, any of its
directors, officers, employees, agents or controlling persons, has taken,
directly or indirectly, any action designed, or that might reasonably be
expected, to cause or result in the stabilization or manipulation of the price
of the Common Stock.
 
(u) None of the Company or any of its affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act) directly, or through any agent, engaged
in any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) in connection with the offering
of the Securities or engaged in any other conduct that would cause such offering
to be constitute a public offering within the meaning of Section 4(2) of the
Securities Act.  Assuming the accuracy of the representations and warranties of
the Purchasers in Section 5 hereof, it is not necessary in connection with the
offer, sale and delivery of the Securities to the Purchasers in the manner
contemplated by this Agreement to register any of the Securities under the
Securities Act.
 
(v) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company which is pending or, to the knowledge of the Company,
threatened.
 
(w) The Company maintains insurance underwritten by insurers of recognized
financial responsibility covering its properties, operations, personnel and
businesses comparable to other companies of its size and similar business,
including, without limitation, appropriate general business, environmental and
directors’ and officers’ liability insurance.  All such insurance is in full
force and effect.
 
(x) The Company maintains internal accounting controls which provide reasonable
assurance that (A) transactions are executed in accordance with management’s
authorization, (B) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(C) access to its material assets is permitted only in accordance with
management’s authorization and (D) the values and amounts reported for its
material assets are compared with its existing assets at reasonable intervals.
 
(y) Except as disclosed in the SEC Documents, the Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective.
 
(z) No Person has or will have a claim for services, either in the nature of a
finder’s fee or financial advisory fee, with respect to the offering of the
Securities and the transactions contemplated by the Transaction Documents.
 
(aa) The Common Stock is traded on the National Association of Securities
Dealers OTC Bulletin Board (the “OTC Bulletin Board”).  The Company currently is
not in violation of, and the consummation of the transactions contemplated by
the Transaction Documents will not violate, any rule of the OTC Bulletin Board.
 
(bb) The Company is eligible to use Form S-1 for the resale of the Conversion
Shares by Purchasers or their transferees.  The Company has no reason to believe
that it is not capable of satisfying the registration or qualification
requirements (or an exemption therefrom) necessary to permit the resale of the
Conversion Shares under the securities or “blue sky” laws of any jurisdiction
within the United States.
 
(cc) None of the Company, any of its affiliates, or any Person acting on their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of any of the Securities under the Securities Act or cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including without limitation, under the rules and regulations of the
OTC Bulletin Board.
 
(dd) The Company and its Board of Directors have taken all necessary action, if
any, to render inapplicable any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or other
similar anti-takeover provision under the Company’s charter documents or the
laws of its state of incorporation that is applicable to any of the Purchasers
as a result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, as a result of the Company’s issuance of the Securities and the
Purchasers’ ownership of the Securities.
 
(ee) The Company has described in, or filed as an exhibit to, the SEC Documents
filed prior to the date of this Agreement all of the following types of
documents, agreements, plans or arrangements that are required by federal
securities laws to be described in, or filed as an exhibit to, the SEC
Documents:  employment agreements, consulting agreements, deferred compensation,
pension or retirement agreements or arrangements (including all “employee
pension benefit plans” as defined in Section 3(2) of ERISA, bonus, incentive or
profit-sharing plans or arrangements, or labor or collective bargaining
agreements in effect by the Company) (the “ERISA Documents”).  Except for any
compliance failures that, individually or in the aggregate, are not reasonably
likely to have a Material Adverse Effect, (a) the Company is in compliance in
all material respects with all applicable laws and regulations relating to
labor, employment, fair employment practices, terms and conditions of
employment, and wages and hours, and with the terms of the ERISA Documents; and
(b) each such ERISA Document is in compliance in all material respects with all
applicable requirements of ERISA.  To the Company’s knowledge, none of the
Company’s employees are obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of his or her employment obligations to the Company or
that would conflict with the Company’s business as now conducted or proposed to
be conducted, except for such contracts and other agreements, judgments, decrees
and orders that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(ff) Except as disclosed in the SEC Documents, no transaction has occurred: (A)
between or among the Company and any of its officers or directors, stockholders
or any affiliate of any such officer or director or stockholder; and (B) to the
Company’s knowledge, between or among any stockholders of the Company.
 
3. Certain Covenants of the Company.  The Company covenants and agrees with each
Purchaser as follows:
 
(a) Use of Proceeds.  The proceeds of the issuance of the Securities as
described in this Agreement shall be used to fund the ordinary course working
capital needs of the Company.  None of the proceeds of the Loans will be used to
reduce or retire any existing debt of the Company (other than for trade
payables), except to the extent any such notes or debt are being cancelled as
consideration for purchase of Securities by a Purchaser hereunder and as
specifically set forth on Schedule I hereto.
 
(b) No Integrated Offering.  None of the Company or any of its affiliates will
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that could be integrated
with the sale of the Securities in a manner which would require the registration
under the Securities Act of the Securities.
 
(c) Investment Company Act Status.  The Company will not become, at any time
prior to the expiration of three years after the Closing Date, an open-end
investment company, unit investment trust, closed-end investment company or
face-amount certificate company that is or is required to be registered under
the Investment Company Act.
 
(d) Voting Rights.  The Company shall file the Series D Certificate of
Designations with the Delaware Secretary of State no later than July 31, 2009.
The Company shall file an amendment to the Series C Certificate of Designations
changing the conversion rate set forth in Section (c) from $.015 to $.004 no
later than July 31, 2009.  The Company shall file the amendment to the
Certificate of Incorporation of the Company referenced in Section 2(c) hereof no
later than July 31, 2009.  Until such time that the Loans have been paid in
full, the Company shall not, without the prior written consent of the holders of
at least 60% of the aggregate principal amount of the Notes then outstanding,
and notwithstanding the absence of any issuances of Series D Preferred Stock to
the Purchasers, amend the Series D Certificate of Designations as initially
filed by the Company, nor engage in any action that would, pursuant to the terms
of the Series D Certificate of Designations, require the affirmative vote of a
majority or more of the then outstanding shares of Series D Preferred
Stock.  For so long as the Notes to Peninsula are outstanding, or Peninsula is
still the holder of at least fifty percent (50%) of any shares of Series D
Preferred Stock originally issued to Peninsula, Peninsula shall have the right
to elect one (1) director to the Company’s Board of Directors.  The individual
elected to such seat shall not be removed absent gross misconduct.  In the case
of any vacancy in the office of a director elected by Peninsula to the Board of
Directors, Peninsula may elect a successor to hold office for the unexpired term
of the director whose place shall be vacant.  Additionally, for so long as the
Notes to Peninsula are outstanding, or Peninsula is still the holder of at least
fifty percent (50%) of any shares of Series D Preferred Stock originally issued
to Peninsula, the Company shall establish an Operations Committee of the Board
of Directors, and Peninsula shall have the right to elect its one (1) director
to such Operations Committee.    The individual elected to such seat shall not
be removed absent gross misconduct.  In the case of any vacancy in the office of
a director elected by Peninsula to the Operations Committee, Peninsula may elect
a successor to hold office for the unexpired term of the director whose place
shall be vacant.
 
(e) Further Action.  The Company will use its best efforts to do and perform all
things required to be done and performed by it under this Agreement and the
other Transaction Documents and to satisfy all conditions precedent on its part
to the obligations of the Purchasers to purchase and accept delivery of the
Securities.
 
(f) Investor Rights Agreement.  The Purchasers shall be entitled, with respect
to any shares of the Company’s capital stock issued upon  conversion of the
Notes to all of the registration and other rights set forth in the Company’s
Investor Rights Agreement dated as of June 4, 2008, as amended September 15,
2008 and December 17, 2008 (the “Rights Agreement”), to the same extent and on
the same terms and conditions as possessed by the investors thereunder and as if
such were included in the definition of “Registrable Securities” in the Rights
Agreement.  Peninsula shall also be entitled to all of the rights of a “Major
Holder” under the Rights Agreement as if its Note had been converted into equity
in the Company (and notwithstanding the absence of such conversion). No later
than July 31, 2009, the Company shall take such action as may be reasonably
necessary to assure that the granting of such rights to the Purchasers does not
violate the provisions of the Rights Agreement or any of the Company’s charter
documents or rights of prior grantees of registration rights.
 
(g) Further Indebtedness.  The Company hereby covenants and agrees that so long
as any principal amount and accrued interest remains outstanding under the Notes
issued pursuant to the terms of this Agreement, that it shall not, without the
written consent of Purchasers holding Notes representing at least 60% of the
principal amount of all Notes then outstanding, incur, guaranty, assume or
otherwise become obligated to pay indebtedness, other than amounts under
equipment leases existing as of the Initial Closing Date, accounts payable and
other obligations incurred in the ordinary course of business, other than
pursuant to this Agreement.
 
4. Conditions of the Purchasers’ Obligations.  The obligation of each Purchaser
to purchase and pay for the Securities at each Closing Date is subject to the
following conditions unless waived by the Purchaser:
 
(a) The representations and warranties of the Company contained in this
Agreement shall be true and correct on and as of the Closing Date. The Company
shall have complied in all material respects with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date.
 
(b) None of the issuance and sale of the Securities pursuant to this Agreement
or any of the transactions contemplated by any of the other Transaction
Documents shall be enjoined (temporarily or permanently) and no restraining
order or other injunctive order shall have been issued in respect thereof; and
there shall not have been any legal action, order, decree or other
administrative proceeding instituted or, to the Company’s knowledge, threatened
against the Company or against any Purchaser relating to the issuance of the
Securities or any Purchaser’s activities in connection therewith or any other
transactions contemplated by this Agreement, the other Transaction Documents or
the SEC Documents.
 
(c) The Purchasers shall have received certificates, dated the Closing Date and
signed by the Chief Executive Officer and the Chief Financial Officer of the
Company, to the effect of Sections 4(a) and 4(b).
 
(d) The Purchasers shall have received the Notes in the forms attached hereto as
Exhibit A.
 
(e) The Purchasers shall have received an opinion of legal counsel to the
Company, with respect to the Securities and other customary matters in the form
attached hereto as Exhibit C.
 
(f) The Purchasers shall have received the Security Agreements in the forms
attached hereto as Exhibit D-1 and Exhibit D-2.
 
(g) The Purchasers shall have received the Subordination Agreement in the form
attached hereto as Exhibit E.
 
(h) The Purchasers shall be satisfied, in their sole discretion, with the
results of their due diligence investigation with respect to the Company.
 
(i) The Company shall have received all necessary governmental and third party
waivers, consents and approvals.
 
(j) The Company shall have complied with all applicable securities laws.
 
(k) As soon as reasonably practicable following the Initial Closing, the Company
shall receive a fairness opinion with regard to valuation matters.
 
(l) On or prior to the date of the Initial Closing, the Company shall have filed
(or authorized the filing of) all UCC and similar financing statements in form
and substance satisfactory to the Purchasers at the appropriate offices to
create a valid and perfected security interest in the Collateral (as defined in
the Security Agreements).
 
(m) On or prior to the Closing Date, the Company shall have furnished to the
Purchasers such additional information, certificates and documents as they may
reasonably require for the purpose of enabling them to pass upon the issuance
and sale of the Securities as contemplated herein, or to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained, or otherwise in connection with the transaction
contemplated hereby; and all opinions and certificates mentioned above or
elsewhere in this Agreement shall be reasonably satisfactory in form and
substance to the Purchasers.
 
5. Representations and Warranties of the Purchasers.
 
(a) Each Purchaser represents and warrants to the Company that the Securities to
be acquired by it hereunder (including the Conversion Shares that it may acquire
upon conversion thereof) are being acquired for its own account for investment
and with no present intention of distributing or reselling such Securities
(including the Conversion Shares that it may acquire upon conversion thereof) or
any part thereof or interest therein in any transaction which would be in
violation of the securities laws of the United States of America or any
State.  Nothing in this Agreement, however, shall prejudice or otherwise limit a
Purchaser’s right to sell or otherwise dispose of all or any part of such
Conversion Shares under an effective registration statement under the Securities
Act and in compliance with applicable state securities laws or under an
exemption from such registration.
 
(b) Each Purchaser understands that the Securities and Conversion Shares have
not been registered under the Securities Act and may not be offered, resold,
pledged or otherwise transferred except (a) pursuant to an exemption from
registration under the Securities Act (and, if requested by the Company, based
upon an opinion of counsel acceptable to the Company) or pursuant to an
effective registration statement under the Securities Act and (b) in accordance
with all applicable securities laws of the states of the United States and other
jurisdictions.
 
(c) Each Purchaser agrees to the imprinting, so long as appropriate, of the
following legend on the Securities (including the Conversion Shares that it may
acquire upon conversion thereof):
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS OF
ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE
SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.
 
(d) The legend set forth above may be removed if and when the Securities or
Conversion Shares are disposed of pursuant to an effective registration
statement under the Securities Act or, in the opinion of counsel to the Company
experienced in the area of United States Federal securities laws, such legends
are no longer required under applicable requirements of the Securities Act.  The
Company agrees that it will provide each Purchaser, upon request, with a
substitute certificate, not bearing such legend at such time as such legend is
no longer applicable.
 
(e) Each Purchaser is an “accredited investor” within the meaning of Rule 501(a)
of Regulation D under the Securities Act.  None of the Purchasers learned of the
opportunity to acquire Securities or any other security issuable by the Company
through any form of general advertising or public solicitation.
 
(f) Each Purchaser represents and warrants to the Company that it has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, having been represented by counsel, and has so evaluated the
merits and risks of such investment and is able to bear the economic risk of
such investment and, at the present time, is able to afford a complete loss of
such investment.
 
(g) Each Purchaser represents and warrants to the Company that the purchase of
the Securities to be purchased by it has been duly and properly authorized and
this Agreement has been duly executed and delivered by it or on its behalf and
constitutes the valid and legally binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.
 
(h) Each Purchaser represents and warrants to the Company that neither it nor
any of its directors, officers, employees, agents, partners, members, or
controlling persons has taken, or will take, directly or indirectly, any actions
designed, or that might reasonably be expected to cause or result in, the
destabilization or manipulation of the price of the Common Stock.
 
(i) Each Purchaser acknowledges it or its representatives have reviewed the SEC
Documents and further acknowledges that it or its representatives have been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; and (ii) access to information about the Company
and the Company’s financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment in the Securities.
 
(j) Each Purchaser represents and warrants to the Company that it has based its
investment decision solely upon the information contained in the SEC Documents
and such other information as may have been provided to it or its
representatives by the Company in response to its inquiries, and has not based
its investment decision on any research or other report regarding the Company
prepared by any third party (“Third Party Reports”).  Each Purchaser understands
and acknowledges that (i) the Company does not endorse any Third Party Reports
and (ii) its actual results may differ materially from those projected in any
Third Party Report.
 
(k) Each Purchaser understands and acknowledges that (i) any forward-looking
information included in the SEC Documents is subject to risks and uncertainties,
including those risks and uncertainties set forth in the SEC Documents; and
(ii) the Company’s actual results may differ materially from those projected by
the Company or its management in such forward-looking information.
 
(l) Each Purchaser understands and acknowledges that (i) the Securities are
offered and sold without registration under the Securities Act in a private
placement that is exempt from the registration provisions of the Securities Act
and (ii) the availability of such exemption depends in part on, and that the
Company and its counsel will rely upon, the accuracy and truthfulness of the
foregoing representations and Purchaser hereby consents to such reliance.  Each
Purchaser also understands that there is no assurance that any exemption from
registration under the Securities Act will be available and that, even if
available, such exemption may not allow Purchaser to transfer all or any portion
of the Securities or Conversion Shares under the circumstances, in the amounts
or at the times Purchaser might propose.
 
(m) None of the Purchasers is a broker or dealer registered pursuant to
Section 15 of the Exchange Act (a “registered broker-dealer”) or is affiliated
with a registered broker-dealer.
 
6. Covenants of Purchasers. 
 
(a) No Short Sale.  Purchasers, on behalf of themselves and their affiliates and
the permitted assignee of any Conversion Shares, hereby covenant and agree not
to, directly or indirectly, offer to “short sell”, contract to “short sell” or
otherwise “short sell” any securities of the Company prior to the Closing Date.


(b) Agreement to Convert or Subordinate Notes.  All Notes may be converted or
subordinated at any time upon approval of the same by holders of at least 60% of
the principal amount of the Notes then outstanding.  In the event of such
conversion of the Notes pursuant to this Section 6(b), the Notes shall
immediately accrue the full amount of interest that would otherwise be payable
as of the Maturity Date (as defined in such Notes), as if such Notes were
outstanding on such date, notwithstanding the fact such Notes would have been
converted prior to that date.


7. [Intentionally Left Blank]
 
8. Indemnification.  The Company agrees to indemnify and hold harmless each of
the Purchasers, any affiliates of the Purchasers, and each Person, if any, who
controls, is controlled by or under common control with any Purchaser within the
meaning of the Securities Act (each, an “Indemnified Party”), against any
losses, claims, actions, damages, liabilities or expenses (collectively,
“Losses”), joint or several, to which such Indemnified Party may become subject
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such Losses (or actions in respect thereof
as contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations
hereunder, and will reimburse each Indemnified Party for any legal and other
expenses reasonably incurred as such expenses are incurred by such Indemnified
Party in connection with investigating, defending, settling, compromising or
paying any such Loss; provided, however, that the Company will not be liable in
any such case to the extent that any such Loss arises out of or is based upon
the inaccuracy of any representations made by such Indemnified Party herein.
 
9. Termination.
 
(a) This Agreement may be terminated by Peninsula or the Trident Lenders by
notice to the Company given in the event that (i) the Company shall have failed,
refused or been unable to satisfy all material conditions on its part to be
performed or satisfied hereunder on or prior to the Closing Date or (ii) if
after the date of this Agreement but prior to the Closing Date, trading in
securities of the Company on the OTC Bulletin Board shall have been suspended
and the Company ceases to be publicly traded.
 
(b) This Agreement may be terminated by mutual written consent of the Company
and the Purchasers.
 
10. Notices.  All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile and confirmed in writing (i) if to the Company, at the addresses set
forth below, or (ii) if to a Purchaser, to the address set forth for such party
on the signature pages hereto.
 
If to the Company:


ECO2 Plastics, Inc.
PO Box 760
5300 Claus Road
Riverbank, California 95367


Attention:  Chief Executive Officer
Telephone: 209-863-6200
Facsimile:  209-863-6201


with a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, Washington 98101
Attn:  David Otto
Telephone:  206-838-9731
Facsimile:  206-262-9513


All such notices and communications shall be deemed to have been duly
given:  (i) when delivered by hand, if personally delivered; (ii) five business
days after being deposited in the mail, postage prepaid, if mailed certified
mail, return receipt requested; (iii) one business day after being timely
delivered to a next-day air courier guaranteeing overnight delivery; (iv) the
date of transmission if sent via facsimile to the facsimile number as set forth
in this Section or the signature page hereof prior to 5:00 pm in the time zone
of the recipient on a business day, with confirmation of successful transmission
or (v) the business day following the date of transmission if sent via facsimile
at a facsimile number set forth in this Section or on the signature page hereof
after 5:00 p.m. in the time zone of the recipient or on a date that is not a
business day.  Change of a party’s address or facsimile number may be designated
hereunder by giving notice to all of the other parties hereto in accordance with
this Section.
 
11. Survival Clause.  The respective representations, warranties, agreements and
covenants of the Company and the Purchasers set forth in this Agreement shall
survive until the first anniversary of the Closing.
 
12. Enforcement.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement or the Certificates of Designations, the
prevailing party or parties shall be entitled to receive from the other party or
parties reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which the prevailing party or parties may be
entitled.
 
13. Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon Purchasers and the Company and their respective successors and
legal representatives.  Neither the Company nor any Purchaser may assign this
Agreement or any rights or obligation hereunder without the prior written
consent of the other parties; provided, that Peninsula may assign this Agreement
to an Affiliate without such consent.  For purposes of this Agreement,
“Affiliate” means any other party that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under control with, such
party.
 
14. Amendment and Waiver.   Except as otherwise expressly provided herein, this
Agreement may be amended or modified, and any obligations of the Company and
rights of the Purchasers hereunder may waived, in each case only upon the
written consent of (i) the Company and (ii) the holders of at least 60% of the
principal amount of then outstanding Notes; provided, however, that no amendment
of this Agreement shall materially and adversely affect the rights of a
Purchaser in a manner that materially and disproportionately discriminates
against such Purchaser by its express terms in relation to the other Purchasers
without such Purchaser's written consent.  Notwithstanding anything to the
contrary herein, Schedule I hereto may be amended and revised by the Company in
connection with Additional Closings (as defined in Section 1(e) above) without
requiring the consent of any of the other parties hereto.  Any amendment or
waiver effected in accordance with this Section 14 shall be binding upon each
Purchaser, each future Purchaser, and the Company.  The Purchasers and their
respective successors and assigns acknowledge that by the operation of this
Section 14, the holders of at least 60% of the Notes then outstanding, acting in
conjunction with the Company, will have the right and power to diminish or
eliminate any or all rights pursuant to this Agreement.
 
15. Entire Agreement; No Third Party Beneficiary.  This Agreement, together with
the other Transaction Documents, constitutes the entire agreement among the
parties hereto and supersedes all prior agreements, understandings and
arrangements, oral or written, among the parties hereto with respect to the
subject matter hereof and thereof.  Disclosure by the Company in any Schedule to
this Agreement shall be deemed applicable to all applicable provisions
hereof.  This Agreement is not intended to confer upon any Person not a party
hereto (or their successors and permitted assigns) any rights or remedies
hereunder, except as provided in Section 8 hereof.
 
16. Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby.
 
17. APPLICABLE LAW.  THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE
TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
PROVISIONS RELATING TO CONFLICTS OF LAW TO THE EXTENT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.  THE PARTIES HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREE THAT ACTIONS, SUITS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT MAY BE BROUGHT ONLY IN STATE OR FEDERAL
COURTS LOCATED IN THE STATE OF CALIFORNIA AND HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE.
 
18. Waiver of Participation Rights.  By execution of this Agreement, each
Purchaser expressly waives any right of first refusal, pre-emptive right, right
of first offer or other participation right (and any related document delivery
and notice rights) with respect to the issuance of the Notes and any shares of
the Company’s capital stock issuable upon conversion, including without
limitation, all rights under Section 7 of the Rights Agreement to the extent the
Purchaser is a party thereto and qualifies as a “Major Holder” thereunder.
 
19. Default.  Notwithstanding anything to the contrary contained in this
Agreement or the Notes, upon a default by the Company of Section 3(d) or 3(f)
hereof, which default, if curable, is not cured within ten (10) days following
written notice from Peninsula to the Company specifying the default in
reasonable detail, Peninsula shall have the right, without the affirmative vote
of 60% of the holders of the aggregate principal amount of the Notes then
outstanding, to call an Event of Default under its Note and exercise all
remedies provided therein.
 
20. No Novation.  The Bridge Notes shall be amended and restated pursuant to
this Agreement, but nothing herein shall discharge the obligations of, nor
constitute a novation with respect to, the indebtedness of the Company pursuant
to the Bridge Notes.
 
21. Subordination Agreement.  Each Purchaser obtaining Notes in connection with
an Additional Closing and executing a counterpart signature to this Agreement
hereby agrees to be bound by the Subordination Agreement as a “Senior Lender”
thereunder without further action required on the part of such Purchaser or any
other party.
 
22. Counterparts.  This Agreement may be executed in two or more counterparts
and may be delivered by facsimile transmission, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
[signature pages follow]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 
ECO2 PLASTICS, INC.
 


 
By:           
Name:  Raymond M. Salomon
Title:    Chief Financial Officer




 


 


Trident Capital Fund-VI, L.P.
Trident Capital Fund-VI Principals Fund, L.L.C.


Executed by the undersigned as an authorized signatory of the General Partner of
Trident Capital Fund-VI, L.P. and of the Managing Member of Trident Capital
Fund-VI Principals Fund, L.L.C.




(signature)




(print name)




 
Address:  505 Hamilton Avenue, Suite 200

 
Palo Alto, CA 94301

 
Attn:  Howard S. Zeprun

 
Chief Administrative Officer and General Counsel
 
Fax:  (650) 289-4444 






Whittaker Capital Partners, LLC






By: ______________________________________
William Whittaker, Manager




Address:       ______________
______________
Fax:               ______________


















Peninsula Packaging, LLC






By: ____________________________________
Name: Alex Millar
Title: Managing Director




Address:       c/o Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103
Attn: Todd C. Vanett, Esquire
Fax:               (215) 564-8120








Hutton Living Trust Dated 12/10/1996






By: ______________________________________
G. Thompson Hutton, Trustee




Address:       Two Santiago Avenue
Atherton, CA 94027
Fax:               (650) 326-6373


ADDITIONAL LENDERS:


If an entity:


_______________________________________
(Company name)


By: ____________________________________
Name: __________________________________
Title: ___________________________________


Address:       ________________________________
________________________________
________________________________
________________________________
Fax:               ________________________________


                Amount of Note: $_________________________


If an individual:


_______________________________________
(Signature of individual)


Printed Name: ____________________________


Address: ________________________________
________________________________
________________________________
________________________________
Fax:               ________________________________


Amount of Note: $_________________________

--------------------------------------------------------------------------------


Schedule I
 
Schedule of Purchasers


June 2, 2009
 


 
 
Purchaser
 
 
Delivery Amount
 
 
Aggregate Loan Amount
Peninsula Packaging, LLC
$250,000.00
$602,115.00
Trident Capital Fund-VI, L.P.
$192,532.92
$531,470.53
Trident Capital Fund-VI Principals Fund, L.L.C.
$7,467.08
$20,612.47
Whittaker Capital Partners, LLC
$500,000.00
$601,074.00
Hutton Living Trust Dated 12/10/1996
$0
$50,307.00

 
 

--------------------------------------------------------------------------------


Disclosure Schedule
 
This Disclosure Schedule is being furnished by ECO2 Plastics, Inc., a Delaware
corporation, (the “Company”), to the Purchasers listed on Schedule I to that
certain Convertible Note Purchase Agreement of even date herewith by and among
the Company and such Purchasers (the “Agreement”) in connection with the
execution and delivery of the Agreement, pursuant to Section 2 of the
Agreement.  Unless the context otherwise requires, all capitalized terms used in
this Disclosure Schedule shall have the respective meanings ascribed to such
terms in the Agreement.


This Disclosure Schedule and the information, descriptions and disclosures
included herein is intended to set forth exceptions to the representations and
warranties of the Company contained in the Agreement.  The contents of all
agreements and other documents referred to in a particular section of this
Disclosure Schedule is incorporated by reference into such particular section as
though fully set forth in such section.


 
[Attached separately]




 

--------------------------------------------------------------------------------




 
Exhibit A
 
Forms of Notes
 
THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS OF
ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE
SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.
 


AMENDED AND RESTATED PROMISSORY NOTE


                                                                                                Riverbank,
California
                                                                           Date
of Issuance: June 2, 2009


           FOR VALUE RECEIVED, ECO2 PLASTICS, INC., a Delaware corporation (the
“Promisor”) hereby promises to pay to the order of PENINSULA PACKAGING, LLC, a
California limited liability company (the “Promisee” or the “Holder”), in lawful
money of the United States at the address of the Holder set forth herein, the
principal amount of Six Hundred Two Thousand One Hundred Fifteen Dollars
($602,115) (the “Note Amount”), together with Interest, as defined below.  This
Amended and Restated Promissory Note (this “Note”) has been executed by the
Promisor on the date set forth above (the “Effective Date”).


This Note is one of a series of promissory notes issued by the Promisor pursuant
to that certain Convertible Note Purchase Agreement, dated as of June 2, 2009,
by and among the Promisor, the Promisee, Trident Capital Fund-VI, L.P., Trident
Capital Fund-VI Principals Fund, L.L.C., Whittaker Capital Partners, LLC, Hutton
Living Trust Dated 12/10/1996 and the other parties set forth on Schedule I
thereto (the “Purchase Agreement”).  This Note and such other promissory notes
issued by the Promisor pursuant to the Purchase Agreement are herein
collectively referred to as the “Notes.”  This Note is secured by a security
interest in certain collateral of the Promisor pursuant to a certain Security
Agreement, dated as of June 2, 2009, as amended, supplemented, restated or
otherwise modified from time to time, by and between the Promisor and the
Promisee (the “Security Agreement”) and is entitled to all the benefits and
obligations provided therein.  All payments of interest and principal shall be
in lawful money of the United States of America and shall be made pro rata among
all holders of the Notes.  The following is a statement of the rights of the
Holder of this Note and the terms and conditions to which this Note is subject,
and to which the Holder hereof, by the acceptance of the Note agrees:


1.            Interest.  Interest shall accrue at eight percent (8%) per annum
on the outstanding principal amount of this Note (the “Interest”).  Upon the
occurrence of an Event of Default and for so long as such Event of Default
continues, Interest shall accrue on the outstanding Note Amount at the rate of
eight percent (8%) per annum (the “Default Interest Rate”).


2.            Maturity Date.  The Note Amount, any accrued Interest thereon and
all other sums due hereunder, shall be due and payable three (3) years from the
Effective Date (the “Maturity Date”).


3. Security.  This Note is secured pursuant to the terms of the Security
Agreement by a security interest in the Collateral (as such term is defined in
the Security Agreement).  This Note is subject to the provisions of the Security
Agreement. It is agreed that all Promisor’s indebtedness, whether outstanding on
the date hereof or subsequently incurred or assumed, except all indebtedness
secured by perfected security interests granted by Promisor in connection with
the Senior Debt (as such term is defined in the Security Agreement) shall be
junior in right of payment to the indebtedness and other obligations of Promisor
pursuant to the Notes.


4. Application of Payments.


4.1.            Except as otherwise expressly provided herein, payments under
this Note shall be applied, (i) first to the repayment of any sums incurred by
the Holder for the payment of any expenses in enforcing the terms of this Note,
(ii) then to the payment of any accrued but unpaid Interest under this Note, and
(iii) then to the reduction of the Note Amount.


4.2.            The Promisor may only prepay principal upon the written consent
of holders of 60% or more of the aggregate principal amount of the Notes then
outstanding.


4.3.            Upon payment in full of the Note Amount, any applicable accrued
and unpaid Interest thereon, and any other sums due hereunder, this Note shall
be marked “Paid in Full” and returned to the Promisor.

 
5.            Waiver of Notice.  The Promisor hereby waives presentment for
payment, demand, notice of nonpayment, notice of protest and protest of this
Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note, and agrees that
the liability of the Promisor shall be unconditional without regard to the
liability of any other party and shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by the Promisee.


6.            Events of Default.  The occurrence of any of the following events
(each an “Event of Default”) shall constitute an Event of Default of the
Promisor:


6.1. the failure of the Promisor to make any payment due hereunder within three
(3) days after the due date thereof;
 
6.2. a material default by the Promisor under the Purchase Agreement or any
other document or agreement executed by the Promisor pursuant thereto, which
default, if curable, is not cured within thirty (30) days following written
notice by the Promisee to the Promisor specifying the default in reasonable
detail; and
 
6.3.            (i) the application for the appointment of a receiver or
custodian for the Promisor or the property of the Promisor, (ii) the entry of an
order for relief or the filing of a petition by or against the Promisor under
the provisions of any bankruptcy or insolvency law, (iii) any assignment for the
benefit of creditors by or against the Promisor, or (iv) the Promisor’s
insolvency (which term is defined for purposes of this paragraph as the failure
or inability of the Promisor to meet its obligations as the same fall due).


           Upon the occurrence of any Event of Default that is not cured within
any applicable cure period, if any, the Holder may, upon the consent of holders
of at least 60% of the aggregate principal amount of the Notes then outstanding
(except in the case of an Event of Default pursuant to Section 6.3(i), (ii) or
(iii), in which case no such consent shall be necessary), elect to take at any
time any or all of the following actions: (i) declare this Note to be forthwith
due and payable, whereupon the entire unpaid Note Amount, together with all
accrued and unpaid Interest thereon (including the Default Interest Rate), and
all other cash obligations hereunder, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Promisor, anything contained herein to
the contrary notwithstanding, (ii) set-off any amounts owed by the Promisee or
any Affiliate of the Promisee (each of which is an intended third party
beneficiary hereunder), to the Promisor whatsoever against any amounts owed by
the Promisor to the Promisee hereunder; and (iii) exercise any and all other
remedies provided hereunder or available at law or in equity.  For purposes of
this Note, “Affiliate” means any other party that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
control with, such party.


If an Event of Default occurs by the Promisor, the Promisor agrees to pay, in
addition to the Note Amount, reasonable attorneys' fees and any other reasonable
costs incurred by the Holder in connection with its pursuit of its remedies
under this Note.


7.           Conversion.


7.1           At any time upon written notice by the Promisee to the Promisor,
the principal amount and all Interest due under this Note shall be converted
into shares of Series D Convertible Preferred Stock of the Promisor
(“Securities”) at a price per share equal to $0.0017 (subject to appropriate
adjustment for all stock splits, subdivisions, combinations, recapitalizations
and the like).  No fractional shares of Securities will be issued upon such
conversion of this Note.  In lieu thereof, the number of Securities to be issued
to the Holder shall be rounded to the nearest whole share.  Upon conversion of
this Note pursuant to this Section 7, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Promisor or any transfer agent of the
Promisor.  At its expense, the Promisor will, as soon as practicable thereafter,
issue and deliver to such Holder, at such principal office, a certificate or
certificates for the number of shares to which such Holder is entitled upon such
conversion, together with any other securities and property to which the Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described herein.  Upon
conversion of this Note, the Promisor will be forever released from all of its
obligations and liabilities under this Note with regard to that portion of the
principal amount and accrued interest being converted including without
limitation the obligation to pay such portion of the principal amount and
accrued interest.


7.2           At any time upon the written election at their discretion of
holders of 60% or more of the aggregate principal amount of Notes then
outstanding, the principal amount and all Interest due under each Note shall be
converted into shares of Securities in the same manner described in Section 7.1
above.




8.           Miscellaneous.


8.1           Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and permitted assigns of the parties.  This
Note (or a portion hereof) may be assigned by the Holder without the consent of
the Promisor.  This Note may not be assigned by the Promisor without the prior
written consent of the Promisee.


8.2           Loss or Mutilation of Note.  Upon receipt by the Promisor of
evidence reasonably satisfactory to the Promisor of the loss, theft, destruction
or mutilation of this Note, together with indemnity reasonably satisfactory to
the Promisor, in the case of loss, theft or destruction, or the surrender and
cancellation of this Note, in the case of mutilation, the Promisor shall execute
and deliver to the Holder a new promissory note of like tenor and denomination
as this Note.


8.3           Notices.  Any notice or other communication required or permitted
to be given pursuant to the terms of this Note shall be in writing and shall be
deemed effectively given the earlier of, (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), or (iv) one (1) business day after being
deposited with an overnight courier service, and addressed to the recipient at
the addresses set forth below unless another address is provided to the other
party in writing:


If to Promisee, to:


Peninsula Packaging, LLC
c/o Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103
Attn:                      Todd C. Vanett
Fax:           (215) 564-8120


If to the Promisor, to:


ECO2 Plastics, Inc.
PO Box 760
5300 Claus Road
Riverbank, California 95367
Attn:                      Raymond M. Salomon
Fax:           (209) 863-6201


with a copy to:


                                The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:                      David M. Otto
Fax:           (206) 262-9513


8.4           Governing Law.  This Note shall be governed in all respects by the
laws of the State of California as applied to agreements entered into and
performed entirely within the State of California by residents thereof, without
regard to any provisions thereof relating to conflicts of laws among different
jurisdictions.


8.5           Waiver and Amendment.  Any term of this Note may be amended,
waived or modified with the written consent of the Promisor and the Holder;
provided however, that (a) the terms of this Note may be amended or modified,
and any obligations of Promisor and the rights of Holder may be waived, in each
case upon the written consent of Promisor and the holders of at least 60% of the
aggregate principal amount of Notes then outstanding, and (b) this Note may be
converted as set forth herein or subordinated without any action of Holder upon
approval by holders of at least 60% of the aggregate principal amount of Notes
then outstanding.


8.6           Remedies.  No delay or omission by the Holder in exercising any of
its rights, remedies, powers or privileges hereunder or at law or in equity and
no course of dealing between the Holder and the undersigned or any other person
shall be deemed a waiver by the Holder of any such rights, remedies, powers or
privileges, even if such delay or omission is continuous or repeated, nor shall
any single or partial exercise of any right, remedy, power or privilege preclude
any other or further exercise thereof by the Holder or the exercise of any other
right, remedy, power or privilege by the Holder.  The rights and remedies of the
Holder described herein shall be cumulative and not restrictive of any other
rights or remedies available under any other instrument, at law or in equity
provided that such rights or remedies are not inconsistent with the express
provisions hereof.


8.7           Usury Savings Clause.  In the event any interest is paid on this
Note which is deemed to be in excess of the then legal maximum rate, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Note.
 
8.8           Severability.  If any provision hereof is found by a court of
competent jurisdiction to be prohibited or unenforceable, it shall be
ineffective only to the extent of such prohibition or unenforceability, and such
prohibition or unenforceability shall not invalidate the balance of such
provision to the extent it is not prohibited or unenforceable, nor invalidate
the other provisions hereof, all of which shall be liberally construed in favor
of the Promisee in order to effect the provisions of this Note.
 
8.9           Setoff.  Notwithstanding the absence of an Event of Default, the
Promisee shall have the right to set-off any amounts owed by the Promisee or any
Affiliate of the Promisee (each of which is an intended third party beneficiary
hereunder) to the Promisor whatsoever against any amounts owed by the Promisor
to the Promisee hereunder.
 
8.10           Amendment and Restatement.  This Note amends, restates and
supersedes, but does not discharge the obligations of, nor constitute a novation
with respect to, the indebtedness of the Promisor to the Promisee pursuant to
those certain Promissory Notes in the principal amounts of $100,000, $100,000
and $150,000, dated April 13, 2009, May 5, 2009 and May 20, 2009, respectively.
 
           IN WITNESS WHEREOF, the Promisor has caused this Note to be signed on
the Effective Date.






ECO2 PLASTICS, INC.






                                                                                               
_______________________________
Name: Raymond M. Salomon
Title: Chief Financial Officer






CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT


State of California
County of __________________________
On ______________________ before me, _____________________________________
(Date)                                                      (Insert Name and
Title of Officer)


Personally appeared ______________________________________________________
(Name(s) of Signer(s))


________________________________________________________________________


Who approved me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ities), and
by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.


I certify that under PENALTY OF PERJURY under the laws of the State of
California that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Place Notary Seal Above


Signature   __________________________________
(Signature of Notary Public)

 

--------------------------------------------------------------------------------




THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE PROVISIONS OF
ANY APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE 1933 ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE
SECURITIES MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.
 


PROMISSORY NOTE


                                                                                                Riverbank,
California
                                                                           Date
of Issuance: June 2, 2009


           FOR VALUE RECEIVED, ECO2 PLASTICS, INC., a Delaware corporation (the
“Promisor”) hereby promises to pay to the order of [______________] (the
“Promisee” or the “Holder”), in lawful money of the United States at the address
of the Holder set forth herein, the principal amount of [____________] Dollars
($[______]) (the “Note Amount”), together with Interest, as defined below.  This
Promissory Note (this “Note”) has been executed by the Promisor on the date set
forth above (the “Effective Date”).


This Note is one of a series of promissory notes issued by the Promisor pursuant
to that certain Convertible Note Purchase Agreement, dated as of June 2, 2009,
by and among the Promisor, the Promisee, Trident Capital Fund-VI, L.P., Trident
Capital Fund-VI Principals Fund, L.L.C., Whittaker Capital Partners, LLC, Hutton
Living Trust Dated 12/10/1996 and the other parties set forth on Schedule I
thereto (the “Purchase Agreement”).  This Note and such other promissory notes
issued by the Promisor pursuant to the Purchase Agreement are herein
collectively referred to as the “Notes.”  This Note is secured by a security
interest in certain collateral of the Promisor pursuant to a certain Security
Agreement, dated as of June 2, 2009, as amended, supplemented, restated or
otherwise modified from time to time, by and between the Promisor and the
Promisee (the “Security Agreement”) and is entitled to all the benefits and
obligations provided therein.  All payments of interest and principal shall be
in lawful money of the United States of America and shall be made pro rata among
all holders of the Notes.  The following is a statement of the rights of the
Holder of this Note and the terms and conditions to which this Note is subject,
and to which the Holder hereof, by the acceptance of the Note agrees:


1.            Interest.  Interest shall accrue at eight percent (8%) per annum
on the outstanding principal amount of this Note (the “Interest”).  Upon the
occurrence of an Event of Default and for so long as such Event of Default
continues, Interest shall accrue on the outstanding Note Amount at the rate of
eight percent (8%) per annum (the “Default Interest Rate”).


2.            Maturity Date.  The Note Amount, any accrued Interest thereon and
all other sums due hereunder, shall be due and payable three (3) years from the
Effective Date (the “Maturity Date”).


3. Security.  This Note is secured pursuant to the terms of the Security
Agreement by a security interest in the Collateral (as such term is defined in
the Security Agreement).  This Note is subject to the provisions of the Security
Agreement. It is agreed that all Promisor’s indebtedness, whether outstanding on
the date hereof or subsequently incurred or assumed, except all indebtedness
secured by perfected security interests granted by Promisor in connection with
the Senior Debt (as such term is defined in the Security Agreement) shall be
junior in right of payment to the indebtedness and other obligations of Promisor
pursuant to the Notes.


4. Application of Payments.


4.1.            Except as otherwise expressly provided herein, payments under
this Note shall be applied, (i) first to the repayment of any sums incurred by
the Holder for the payment of any expenses in enforcing the terms of this Note,
(ii) then to the payment of any accrued but unpaid Interest under this Note, and
(iii) then to the reduction of the Note Amount.


4.2.            The Promisor may only prepay principal upon the written consent
of holders of 60% or more of the aggregate principal amount of the Notes then
outstanding.


4.3.            Upon payment in full of the Note Amount, any applicable accrued
and unpaid Interest thereon, and any other sums due hereunder, this Note shall
be marked “Paid in Full” and returned to the Promisor.

 
5.            Waiver of Notice.  The Promisor hereby waives presentment for
payment, demand, notice of nonpayment, notice of protest and protest of this
Note, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note, and agrees that
the liability of the Promisor shall be unconditional without regard to the
liability of any other party and shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver or modification granted or
consented to by the Promisee.


6.            Events of Default.  The occurrence of any of the following events
(each an “Event of Default”) shall constitute an Event of Default of the
Promisor:


6.1. the failure of the Promisor to make any payment due hereunder within three
(3) days after the due date thereof;
 
6.2. a material default by the Promisor under the Purchase Agreement or any
other document or agreement executed by the Promisor pursuant thereto, which
default, if curable, is not cured within thirty (30) days following written
notice by the Promisee to the Promisor specifying the default in reasonable
detail; and
 
6.3.            (i) the application for the appointment of a receiver or
custodian for the Promisor or the property of the Promisor, (ii) the entry of an
order for relief or the filing of a petition by or against the Promisor under
the provisions of any bankruptcy or insolvency law, (iii) any assignment for the
benefit of creditors by or against the Promisor, or (iv) the Promisor’s
insolvency (which term is defined for purposes of this paragraph as the failure
or inability of the Promisor to meet its obligations as the same fall due).


           Upon the occurrence of any Event of Default that is not cured within
any applicable cure period, if any, the Holder may, upon the consent of holders
of at least 60% of the aggregate principal amount of the Notes then outstanding
(except in the case of an Event of Default pursuant to Section 6.3(i), (ii) or
(iii), in which case no such consent shall be necessary), elect to take at any
time any or all of the following actions: (i) declare this Note to be forthwith
due and payable, whereupon the entire unpaid Note Amount, together with all
accrued and unpaid Interest thereon (including the Default Interest Rate), and
all other cash obligations hereunder, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Promisor, anything contained herein to
the contrary notwithstanding, (ii) set-off any amounts owed by the Promisee or
any Affiliate of the Promisee (each of which is an intended third party
beneficiary hereunder), to the Promisor whatsoever against any amounts owed by
the Promisor to the Promisee hereunder; and (iii) exercise any and all other
remedies provided hereunder or available at law or in equity.  For purposes of
this Note, “Affiliate” means any other party that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
control with, such party.


If an Event of Default occurs by the Promisor, the Promisor agrees to pay, in
addition to the Note Amount, reasonable attorneys' fees and any other reasonable
costs incurred by the Holder in connection with its pursuit of its remedies
under this Note.


7.           Conversion.


7.1           At any time upon written notice by the Promisee to the Promisor,
the principal amount and all Interest due under this Note shall be converted
into shares of Series D Convertible Preferred Stock of the Promisor
(“Securities”) at a price per share equal to $0.0017 (subject to appropriate
adjustment for all stock splits, subdivisions, combinations, recapitalizations
and the like).  No fractional shares of Securities will be issued upon such
conversion of this Note.  In lieu thereof, the number of Securities to be issued
to the Holder shall be rounded to the nearest whole share.  Upon conversion of
this Note pursuant to this Section 7, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Promisor or any transfer agent of the
Promisor.  At its expense, the Promisor will, as soon as practicable thereafter,
issue and deliver to such Holder, at such principal office, a certificate or
certificates for the number of shares to which such Holder is entitled upon such
conversion, together with any other securities and property to which the Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described herein.  Upon
conversion of this Note, the Promisor will be forever released from all of its
obligations and liabilities under this Note with regard to that portion of the
principal amount and accrued interest being converted including without
limitation the obligation to pay such portion of the principal amount and
accrued interest.


7.2           At any time upon the written election at their discretion of
holders of 60% or more of the aggregate principal amount of Notes then
outstanding, the principal amount and all Interest due under each Note shall be
converted into shares of Securities in the same manner described in Section 7.1
above.




8.           Miscellaneous.


8.1           Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective executors,
administrators, heirs, successors and permitted assigns of the parties.  This
Note (or a portion hereof) may be assigned by the Holder without the consent of
the Promisor.  This Note may not be assigned by the Promisor without the prior
written consent of the Promisee.


8.2           Loss or Mutilation of Note.  Upon receipt by the Promisor of
evidence reasonably satisfactory to the Promisor of the loss, theft, destruction
or mutilation of this Note, together with indemnity reasonably satisfactory to
the Promisor, in the case of loss, theft or destruction, or the surrender and
cancellation of this Note, in the case of mutilation, the Promisor shall execute
and deliver to the Holder a new promissory note of like tenor and denomination
as this Note.


8.3           Notices.  Any notice or other communication required or permitted
to be given pursuant to the terms of this Note shall be in writing and shall be
deemed effectively given the earlier of, (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), or (iv) one (1) business day after being
deposited with an overnight courier service, and addressed to the recipient at
the addresses set forth below unless another address is provided to the other
party in writing:


If to Promisee, to:


_________________
                                _________________
_________________
Attn:         _________________
Fax:           _________________


If to the Promisor, to:


ECO2 Plastics, Inc.
PO Box 760
5300 Claus Road
Riverbank, California 95367
Attn:         Raymond M. Salomon
Fax:           (209) 863-6201


with a copy to:


                                The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:         David M. Otto
Fax:           (206) 262-9513


8.4           Governing Law.  This Note shall be governed in all respects by the
laws of the State of California as applied to agreements entered into and
performed entirely within the State of California by residents thereof, without
regard to any provisions thereof relating to conflicts of laws among different
jurisdictions.


8.5           Waiver and Amendment.  Any term of this Note may be amended,
waived or modified with the written consent of the Promisor and the Holder;
provided however, that (a) the terms of this Note may be amended or modified,
and any obligations of Promisor and the rights of Holder may be waived, in each
case upon the written consent of Promisor and the holders of at least 60% of the
aggregate principal amount of Notes then outstanding, and (b) this Note may be
converted as set forth herein or subordinated without any action of Holder upon
approval by holders of at least 60% of the aggregate principal amount of Notes
then outstanding.


8.6           Remedies.  No delay or omission by the Holder in exercising any of
its rights, remedies, powers or privileges hereunder or at law or in equity and
no course of dealing between the Holder and the undersigned or any other person
shall be deemed a waiver by the Holder of any such rights, remedies, powers or
privileges, even if such delay or omission is continuous or repeated, nor shall
any single or partial exercise of any right, remedy, power or privilege preclude
any other or further exercise thereof by the Holder or the exercise of any other
right, remedy, power or privilege by the Holder.  The rights and remedies of the
Holder described herein shall be cumulative and not restrictive of any other
rights or remedies available under any other instrument, at law or in equity
provided that such rights or remedies are not inconsistent with the express
provisions hereof.


8.7           Usury Savings Clause.  In the event any interest is paid on this
Note which is deemed to be in excess of the then legal maximum rate, then that
portion of the interest payment representing an amount in excess of the then
legal maximum rate shall be deemed a payment of principal and applied against
the principal of this Note.
 
8.8           Severability.  If any provision hereof is found by a court of
competent jurisdiction to be prohibited or unenforceable, it shall be
ineffective only to the extent of such prohibition or unenforceability, and such
prohibition or unenforceability shall not invalidate the balance of such
provision to the extent it is not prohibited or unenforceable, nor invalidate
the other provisions hereof, all of which shall be liberally construed in favor
of the Promisee in order to effect the provisions of this Note.
 
8.9           Setoff.  Notwithstanding the absence of an Event of Default, the
Promisee shall have the right to set-off any amounts owed by the Promisee or any
Affiliate of the Promisee (each of which is an intended third party beneficiary
hereunder) to the Promisor whatsoever against any amounts owed by the Promisor
to the Promisee hereunder.
 
           IN WITNESS WHEREOF, the Promisor has caused this Note to be signed on
the Effective Date.






ECO2 PLASTICS, INC.






                                                                                               
_______________________________
Name: Raymond M. Salomon
Title: Chief Financial Officer






CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT


State of California
County of __________________________
On ______________________ before me, _____________________________________
(Date)                                                      (Insert Name and
Title of Officer)


Personally appeared ______________________________________________________
(Name(s) of Signer(s))


________________________________________________________________________


Who approved me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ities), and
by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.


I certify that under PENALTY OF PERJURY under the laws of the State of
California that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Place Notary Seal Above


Signature   __________________________________
(Signature of Notary Public)

--------------------------------------------------------------------------------


Exhibit B
 
Form of Certificate of Designations setting forth the Rights, Preferences and
Privileges of
 
Series D Convertible Preferred Stock
 
of
 
ECO2 Plastics, Inc.
 






CERTIFICATE OF DESIGNATIONS OF PREFERENCES AND RIGHTS OF
SERIES D CONVERTIBLE PREFERRED STOCK
OF
ECO2 PLASTICS, INC.
a Delaware corporation
 
Pursuant to Section 151 of the Delaware General Corporation Law
 
The undersigned, Rodney S. Rougelot, certifies that:
 
1. He is the duly acting Chief Executive Officer and Secretary of ECO2 PLASTICS,
INC., a corporation organized and existing under the Delaware General
Corporation Law (the “Corporation”).
 
2. Pursuant to authority conferred upon the Board of Directors by the [Third]
Amended and Restated Certificate of Amendment to the Certificate of
Incorporation of the Corporation (the “Certificate of Incorporation”), which
authorizes [3,000,000,000] shares of preferred stock, par value $0.001 per share
(“Preferred Stock”), of which 489,083,453 shares are issued and outstanding, and
pursuant to the provisions of the Delaware General Corporation Law, said Board
of Directors, pursuant to unanimous written consent dated [_________________],
adopted a resolution establishing the rights, preferences, privileges and
restrictions of, and the number of shares comprising, the Corporation's Series D
Convertible Preferred Stock, which resolution is as follows:
 
RESOLVED, that a series of preferred stock in the Corporation, having the
rights, preferences, privileges and restrictions, and the number of shares
constituting such series and the designation of such series, set forth below be,
and it hereby is, authorized by the Board of Directors of the Corporation
pursuant to authority given by the Corporation's Certificate of Incorporation.
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors hereby fixes and
determines the designations of, the number of shares constituting, and the
rights, preferences, privileges and restrictions relating to, such new series of
preferred stock as follows:
 
(a) Designation.  The series of preferred stock is hereby designated Series D
Convertible Preferred Stock (the “Series D Preferred Stock”).  
 
(b) Authorized Shares.  The number of authorized shares constituting the Series
D Preferred Stock shall be [1,500,000,000].
 
(c) Original Issue Price.  The Original Issue Price of the Series D Preferred
Stock shall be $0.0017 per share (as adjusted for any stock dividends,
combinations, splits, recapitalizations and the like with respect to such
shares).
 
(d) Dividends.  Commencing on the dates of issuance of the Series D Preferred
Stock, the Series A Convertible Preferred Stock of the Corporation (the “Series
A Preferred Stock”), the Series B-1 Convertible Preferred Stock of the
Corporation (the “Series B-1 Preferred Stock”) and the Series B-2 Convertible
Preferred Stock of the Corporation (the “Series B-2 Preferred Stock” and,
together with the Series B-1 Preferred Stock, the “Series B Preferred Stock”),
and the Series C Convertible Preferred Stock of the Corporation (the “Series C
Preferred Stock” and, collectively with the Series D Preferred Stock, the Series
A Preferred Stock and the Series B Preferred Stock, the “Senior Preferred
Stock”), and subject to the rights of any series of Preferred Stock that may
from time to time come into existence, each holder of an outstanding share of
Senior Preferred Stock shall be entitled to receive, on a pari passu basis,
when, as and if declared by the Board of Directors, out of any assets of the
Corporation legally available therefor, dividends at a rate equal to 5% per
share of the Original Issue Price of such share of Senior Preferred Stock (in
each case, as adjusted for any stock dividends, combinations, splits,
recapitalizations and the like with respect to such shares) per annum prior and
in preference to the holders of the Corporation’s Common Stock (the “Common
Stock”), and in preference to the holders of any other equity securities of the
Corporation that may from time to time come into existence to which the Senior
Preferred Stock ranks senior (such junior securities, together with the Common
Stock, “Junior Securities”).  No dividends will be paid on Junior Securities in
any year unless such dividends of the Senior Preferred Stock are paid in full or
declared and set apart.  Additionally, whenever the Corporation shall pay a
dividend on the Common Stock, each holder of a share of Senior Preferred Stock
shall be entitled to receive, at the same time the dividend is paid on the
Common Stock, out of the assets of the Corporation legally available therefor, a
dividend equal to the amount that would have been paid in respect of the Common
Stock issuable upon conversion of such share of Senior Preferred Stock
immediately prior to the close of business on the record date for determining
the holders entitled to receive such dividend on the Common Stock, or, if no
such record is taken, the date on which the record holders of Common Stock
entitled to such dividend is determined.
 
(e) Liquidation Preference.
 
(i) Preference upon Liquidation, Dissolution or Winding Up.  In the event of any
dissolution or winding up of the Corporation, whether voluntary or involuntary,
and subject to the rights of any series of Preferred Stock that may from time to
time come into existence, holders of each outstanding share of Series D
Preferred Stock shall be entitled to be paid first out of the assets of the
Corporation available for distribution to shareholders, whether such assets are
capital, surplus or earnings, before any payment shall be made to the holders of
the Common Stock, the Series A Preferred Stock, the Series B Preferred Stock,
the Series C Preferred Stock or any other stock of the Corporation ranking
junior to the Series D Preferred Stock with regard to any distribution of assets
upon liquidation, dissolution or winding up of the Corporation, an amount per
share of Series D Preferred Stock equal to (x) the Original Issue Price of such
Series D Preferred Stock (as adjusted for any stock splits, stock dividends or
recapitalizations of the Series D Preferred Stock) plus (y) any declared but
unpaid dividends on such share.  The foregoing preferential amount shall be
subject to increase as set forth in Section 2(e)(vii) below.  If, upon any
liquidation, dissolution or winding up of the Corporation, the assets available
to be distributed to the holders of the Series D Preferred Stock shall be
insufficient to permit payment to such shareholders of the full preferential
amounts aforesaid, then all of the assets of the Corporation available for
distribution to the holders of Series D Preferred Stock shall be distributed to
the holders of Series D Preferred Stock on a pro rata basis. Each holder of the
Series D Preferred Stock shall be entitled to receive that portion of the assets
available for distribution to the holders of Series D Preferred Stock as the
number of outstanding shares of Series D Preferred Stock held by such holder
bears to the total number of shares of Series D Preferred Stock.  Such payment
shall constitute payment in full to the holders of the Series D Preferred Stock
upon the liquidation, dissolution or winding up of the Corporation.  After such
payment shall have been made in full, or funds necessary for such payment shall
have been set aside by the Corporation in trust for the account of the holders
of Series D Preferred Stock, so as to be available for such payment, such
holders of Series D Preferred Stock shall be entitled to no further
participation in the distribution of the assets of the Corporation.
 
(ii) Consolidation, Merger and Other Corporate Events.  Unless otherwise agreed
by holders of at least 60% of the Series D Preferred Stock of the Corporation
then outstanding, (A) a consolidation or merger of the Corporation (except into
or with a subsidiary corporation), (B) any reclassification of the stock of the
Corporation (other than a change in par value or from no par to par, or from par
to no par or as the result of an event described in subsection (v), (vi), (vii)
or (ix) of paragraph (g)), or (C) a sale, lease, exclusive license or other
disposition of all or substantially all of the assets of the Corporation
requiring approval of the Corporation’s stockholders shall be regarded as a
liquidation, dissolution or winding up of the affairs of the Corporation within
the meaning of this paragraph (e); provided, however, in the case of a merger,
if (a) the Corporation is the surviving entity, (b) the Corporation’s
shareholders retain, solely in respect of the shares of capital stock of the
Corporation held by them prior to the merger, a majority of the shares of the
surviving entity, and (c) the Corporation’s directors hold a majority of the
seats on the board of directors of the surviving entity, then such merger shall
not be regarded as a liquidation, dissolution or winding up within the meaning
of this paragraph (e).  In no event shall the issuance of new classes of stock,
whether senior, junior or on a parity with the Series D Preferred Stock, or any
stock splits, be deemed a “reclassification” under or otherwise limited by the
terms hereof.
 
(iii) Change of Control.  A “Change of Control” of the Corporation means such
time as (A) the Corporation shall consummate a merger, consolidation or similar
transaction approved by the Board of Directors, or there shall occur the
consummation of a tender offer for, or other acquisition of, Common Stock, in
which an individual, corporation, partnership, limited liability company, joint
venture, trust or unincorporated organization or a government or agency or
political subdivision thereof (a “Person”) or group (as such term is defined in
Rule 13d-5 under the Exchange Act) of Persons who are not stockholders of the
Company immediately following the initial issuance of the Series D Preferred
Stock become the beneficial owners (as determined pursuant to Rule 13d-3 under
the Exchange Act), directly or indirectly, of 45% or more of the voting power of
the outstanding shares of Common Stock, (B) the majority of the seats of the
Board of Directors is occupied by persons other than the directors occupying
such seats as of the date of the initial issuance of shares of Series D
Preferred Stock (the “Current Directors”) or persons nominated by Current
Directors or their nominated successors, or (C) there shall occur a change in
the Chief Executive Officer of the Corporation without the consent of holders of
a majority of the outstanding shares of Series D Preferred Stock.  A Change of
Control will be treated as a liquidation, dissolution or winding up of the
affairs of the Corporation within the meaning of this paragraph (e), except as
otherwise agreed by holders of a majority of the then outstanding Series D
Preferred Stock.
 
(iv) Distribution of Cash and Other Assets.  In the event of a liquidation,
dissolution or winding up of the Corporation resulting in the availability of
assets other than cash for distribution to the holders of the Series D Preferred
Stock, the holders of the Series D Preferred Stock shall be entitled to a
distribution of cash and/or assets equal to the value of the liquidation
preference stated in subsection (i) of this paragraph (e), which valuation shall
be determined in good faith by the Board of Directors and shall be
conclusive.  Any securities shall be valued as follows:
 
(A)           Securities not subject to investment letter or other similar
restrictions on free marketability covered by (B) below:
 
(1)           If traded on a securities exchange, the value shall be deemed to
be the average of the closing prices of the securities on such quotation system
over the thirty (30) day period ending three (3) days prior to the closing;
 
(2)           If actively traded over-the-counter, the value shall be deemed to
be the average of the closing bid or sale prices (whichever is applicable) over
the thirty (30) day period ending three (3) days prior to the closing; and
 
(3)           If there is no active public market, the value shall be the fair
market value thereof, as determined in good faith by the Board of Directors.
 
(B)           The method of valuation of securities subject to investment letter
or other restrictions on free marketability (other than restrictions arising
solely by virtue of a stockholder’s status as an affiliate or former affiliate)
shall be to make an appropriate discount from the market value determined as
above in (A) (1), (2) or (3) to reflect the approximate fair market value
thereof, as determined in good faith by the Board of Directors.
 
(v) Distribution to Junior Security Holders.  After the payment or distribution
to the holders of the Series D Preferred Stock of the full preferential amounts
aforesaid, the holders of the Series A Preferred Stock, Series B Preferred
Stock, the Series C Preferred Stock and Common Stock then outstanding, or any
other stock of the Corporation ranking junior to the Series D Preferred Stock as
to assets upon liquidation, dissolution or winding up of the Corporation, shall
be entitled to receive the remaining assets of the Corporation available for
distribution.
 
(vi) Preference; Priority.  References to a stock that is “senior” to, on a
“parity” with or “junior” to other stock as to liquidation shall refer,
respectively, to rights of priority of one series or class of stock over another
in the distribution of assets on any liquidation, dissolution or winding up of
the Corporation. The Series D Preferred Stock shall be senior to the Series A
Preferred Stock, the Series B Preferred Stock, the Series C Preferred Stock and
the Common Stock of the Corporation with regard to liquidation, dissolution or
winding up of the Corporation.
 
(vii) Greater-of Treatment.  Notwithstanding Section 2(e)(i) above, for purposes
of determining the amount each holder of Series D Preferred Stock is entitled to
receive with respect to a liquidation, dissolution or winding up of the
Corporation (including without limitation the events to be treated as a
liquidation, dissolution or winding up as set forth in Sections 2(e)(ii) and
2(e)(iii) above), the holders of Series D Preferred Stock shall receive at the
closing of such event (and at each date after the closing of such event on which
additional amounts, such as earn out payments, escrow amounts or other
contingent payments are paid to stockholders of the Corporation as a result of
the event, but only to the extent of such additional amount), an amount equal to
the greater of (A) the amount specified in Section 2(e)(i) above, and (B) the
amount that the holders of Series D Preferred Stock would have been entitled to
receive had the holders of all Senior Preferred Stock and, if any, all
convertible stock ranking junior to the Series D Preferred Stock with regard to
any distribution of assets upon liquidation, dissolution or winding up of the
Corporation, converted their shares into Common Stock immediately prior to such
event at the then applicable conversion price for such shares.
 
(f) Voting Rights.
 
 
(i)           Each share of Series D Preferred Stock shall entitle the holder
thereof to vote, in person or by proxy, at a special or annual meeting of the
stockholders of the Corporation, on all matters except as required by law or as
set forth herein, voted on by holders of Common Stock, voting together as a
single class with the holders of the Common Stock and all other shares entitled
to vote thereon as a single class with the Common Stock.  With respect to all
such matters, each issued and outstanding share of Series D Preferred Stock
shall entitle the holder thereof to cast that number of votes per share as is
equal to the number of votes that such holder would be entitled to cast had such
holder converted such holder’s Series D Preferred Stock into Common Stock on the
record date for determining the stockholders of the Corporation eligible to vote
on any such matters.
 
(ii)           For so long as any shares of Series D Preferred Stock remain
outstanding, the affirmative vote of at least 60% of the holders of the then
outstanding shares of Series D Preferred Stock, voting separately as a single
class, shall be necessary to take any of the following actions, however
effected, whether by amendment, merger, consolidation, recapitalization or
otherwise:
 
(A)           any transactions with affiliates, except on an arms-length basis;
 
(B)           authorize, create or issue any class or classes of any now or
hereafter authorized capital stock of the Corporation ranking senior to, or on a
parity with (as to rights upon a liquidation, dissolution or winding up of the
affairs of the Corporation or upon a Change of Control, or dividend rights or
rights of redemption) the Series D Preferred Stock or any securities exercisable
or exchangeable for, or convertible into, any now or hereafter authorized
capital stock of the Corporation ranking senior to, or on a parity with (as to
rights upon a liquidation, dissolution or winding up of the affairs of the
Corporation or upon a Change of Control, or dividend rights or rights of
redemption) the Series D Preferred Stock (including, without limitation, the
issuance of any shares of Series D Preferred Stock (other than shares of Series
D Preferred Stock issued as a stock dividend or in a stock split) after the date
the Series D Preferred Stock is originally issued), or reclassify any existing
security to be senior to, or on a parity with, the Series D Preferred Stock as
to such rights;
 
(C)           any increase or decrease in the total authorized shares of Series
A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, or Series
D Preferred Stock;
 
(D)           any amendment to the rights, preferences or privileges of the
Series D Preferred Stock, Series C Preferred Stock, Series B Preferred Stock or
Series A Preferred Stock;
 
(E)           any bankruptcy filing or liquidation of the Corporation or any
significant subsidiary;
 
(F)           any payment of any dividend or distribution on any shares of
capital stock of the Corporation (other than dividends paid on the Preferred
Stock); and
 
(G)           the purchase or redemption of any shares of now or hereafter
authorized capital stock (except for the purchase or redemption from service
providers, employees, directors and consultants, at a price not to exceed the
original issue price thereof, pursuant to agreements providing the Corporation
with repurchase rights upon termination of their services to the Corporation).
 
 
(g) Conversion Rights.  The holders of Series D Preferred Stock will have the
following conversion rights:
 
(i) Right to Convert.  Subject to and in compliance with the provisions of this
paragraph (g), any issued and outstanding shares of Series D Preferred Stock
may, at the option of the holder, be converted at any time or from time to time
into fully paid and non-assessable shares of Common Stock at the conversion rate
in effect at the time of conversion, determined as provided herein.
 
(ii) Automatic Conversion.  Subject to and in compliance with the provisions of
this paragraph (g), upon election by holders of at least 60% of the then
outstanding shares of Series D Preferred Stock, all issued and outstanding
shares of Senior Preferred Stock shall be automatically converted into fully
paid and non-assessable shares of Common Stock at the conversion rate in effect
at the time of conversion.
 
(iii) Mechanics of Conversion.  Before any holder of Series D Preferred Stock
shall be entitled to convert the same into shares of Common Stock, he shall
surrender the certificate or certificates therefor, duly endorsed, at the office
of the Corporation or of any transfer agent for the Common Stock, and shall give
written notice to the Corporation at such office that he elects to convert the
same and shall state therein the number of shares of Series D Preferred Stock
being converted.  Thereupon, the Corporation shall promptly issue and deliver at
such office to such holder of Series D Preferred Stock a certificate or
certificates for the number of shares of Common Stock to which he shall be
entitled.  Such conversion shall be deemed to have been made immediately prior
to the close of business on the date of such surrender of the shares of Series D
Preferred Stock to be converted, and the Person or Persons entitled to receive
the shares of Common Stock issuable upon such conversion shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
such date.  Promptly following a conversion pursuant to paragraph (g)(ii) above,
the Corporation shall send each holder of Series D Preferred Stock a written
notice thereof.  Thereafter, as soon as practicable following the surrender of
one or more certificates representing the Series D Preferred Stock that is so
converted, the Corporation shall issue and deliver to such holder one or more
certificates for the number of whole shares of Common Stock issuable upon
conversion in accordance with the provisions hereof.
 
(iv) Conversion Price.  The number of shares into which one share of Series D
Preferred Stock shall be convertible shall be determined by dividing the
Original Issue Price of the Series D Preferred Stock by the then existing Series
D Conversion Price (as set forth below).   The “Series D Conversion Price” shall
initially be equal to the Original Issue Price of the Series D Preferred Stock,
and the foregoing shall be subject to adjustment upon the occurrence of any
event in paragraph (g)(v)-(vii).
 
(v) Adjustment for Stock Splits and Combinations.  If the Corporation shall at
any time, or from time to time after the date shares of the Series D Preferred
Stock are first issued (the “Original Issue Date”), effect a subdivision of the
outstanding Common Stock, the Series D Conversion Price in effect immediately
prior thereto shall be proportionately decreased, and conversely, if the
Corporation shall at any time or from time to time after the Original Issue Date
combine the outstanding shares of Common Stock, the Series D Conversion Price
then in effect immediately before the combination shall be proportionately
increased.  Any adjustment under this paragraph (g)(v) shall become effective at
the close of business on the date the subdivision or combination becomes
effective.
 
(vi) Adjustment for Certain Dividends and Distributions.  In the event the
Corporation at any time, or from time to time after the Original Issue Date,
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Series D
Conversion Price then in effect shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Series D Conversion
Price then in effect by a fraction:
 
(A) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and
 
(B) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, if such
record date shall have been fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Series D
Conversion Price shall be recomputed accordingly as of the close of business on
such record date and thereafter, the Series D Conversion Price shall be adjusted
pursuant to this paragraph (g)(vi) as of the time of actual payment of such
dividends or distributions.
 
(vii) Adjustments for Other Dividends and Distributions.  In the event the
Corporation at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation other than shares of Common Stock, then and in
each such event provision shall be made so that the holders of such Series D
Preferred Stock shall receive upon conversion thereof in addition to the number
of shares of Common Stock receivable thereupon, the amount of securities of the
Corporation that they would have received had their Series D Preferred Stock
been converted into Common Stock on the date of such event and had thereafter,
during the period from the date of such event to and including the conversion
date, retained such securities receivable by them as aforesaid during such
period giving application to all adjustments called for during such period under
this paragraph (g) with respect to the rights of the holders of the Series D
Preferred Stock.
 
(viii) Adjustment for Reclassification Exchange or Substitution.  If the Common
Stock issuable upon the conversion of the Series D Preferred Stock shall be
changed into the same or a different number of shares of any class or classes of
stock, whether by capital reorganization, reclassification or otherwise (other
than a subdivision or combination of shares or stock dividend provided for
above, or a reorganization, merger, consolidation or sale of assets provided for
elsewhere in this paragraph (g)), then and in each such event the holder of each
share of Series D Preferred Stock shall have the right thereafter to convert
such share into the kind and amount of shares of stock and other securities and
property receivable upon such reorganization, reclassification or other change,
by holders of the number of shares of Common Stock into which such shares of
Series D Preferred Stock might have been converted immediately prior to such
reorganization, reclassification, or change, all subject to further adjustment
as provided herein.
 
(ix) Reorganization, Mergers, Consolidations or Sales of Assets.  If at any time
or from time to time there shall be a capital reorganization of the Common Stock
(other than a subdivision, combination, reclassification or exchange of shares
provided for elsewhere in this paragraph (g)) or a merger or consolidation of
the Corporation with or into another corporation, or the sale of all or
substantially all of the Corporation’s properties and assets to any other
Person, then, as a part of such reorganization, merger, consolidation or sale,
provision shall be made so that the holders of the Series D Preferred Stock
shall thereafter be entitled to receive upon conversion of such Series D
Preferred Stock, the number of shares of stock or other securities or property
of the Corporation or of the successor corporation resulting from such merger or
consolidation or sale, to which a holder of Common Stock deliverable upon
conversion would have been entitled on such capital reorganization, merger,
consolidation or sale.  In any such case, appropriate adjustment shall be made
in the application of the provisions of this paragraph (g) with respect to the
rights of the holders of the Series D Preferred Stock after the reorganization,
merger, consolidation or sale to the end that the provisions of this paragraph
(g) (including adjustment of the Series D Conversion Price then in effect and
the number of shares purchasable upon conversion of the Series D Preferred
Stock) shall be applicable after that event as nearly equivalent as may be
practicable.
 
(x) Certificate of Adjustment.  In each case of an adjustment or readjustment of
the Series D Conversion Price or the securities issuable upon conversion of the
Series D Preferred Stock, the Corporation shall compute such adjustment or
readjustment in accordance herewith and the Corporation’s Chief Financial
Officer shall prepare and sign a certificate showing such adjustment or
readjustment, and shall mail such certificate by first class mail, postage
prepaid, to each registered holder of the Series D Preferred Stock at the
holder’s address as shown in the Corporation’s books. The certificate shall set
forth such adjustment or readjustment, showing in detail the facts upon which
such adjustment or readjustment is based.
 
(xi) Notices of Record Date.  In the event of (A) any taking by the Corporation
of a record of the holders of any class or series of securities for the purpose
of determining the holders thereof who are entitled to receive any dividend or
other distribution or (B) any reclassification or recapitalization of the
capital stock of the Corporation, any merger or consolidation of the Corporation
or any transfer of all or substantially all of the assets of the Corporation to
any other corporation, entity or Person, or any voluntary or involuntary
dissolution, liquidation or winding up of the Corporation, the Corporation shall
mail, via facsimile, regular or electronic mail or nationally recognized
overnight courier service, to each holder of Series D Preferred Stock at least
10 days prior to the record date specified therein, a notice specifying (1) the
date on which any such record is to be taken for the purpose of such dividend or
distribution and a description of such dividend or distribution, (2) the date on
which any such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up is expected to become effective
and (3) the time, if any is to be fixed, as to when the holders of record of
Common Stock (or other securities) shall be entitled to exchange their shares,
of Common Stock (or other securities) for securities or other property
deliverable upon such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up.
 
(xii) Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of the Series D Preferred Stock.  All shares of Common Stock
(including fractions thereof) issuable upon conversion of more than one share of
Series D Preferred Stock by a holder thereof shall be aggregated for purposes of
determining whether the conversion would result in the issuance of any
fractional share.  In lieu of any fractional shares to which the holder would
otherwise be entitled, the Corporation shall pay cash equal to the product of
such fraction multiplied by the fair market value of one share of the
Corporation’s Common Stock on the date of conversion, as determined in good
faith by the Board of Directors.
 
(xiii) Reservation of Stock Issuable Upon Conversion.  The Corporation shall at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock, solely for the purpose of effecting the conversion of the
shares of the Series D Preferred Stock, such number of shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all
outstanding shares of Series D Preferred Stock.  If at any time the number of
authorized but unissued shares of Common Stock shall not be sufficient to effect
the conversion of all then outstanding shares of Series D Preferred Stock, the
Corporation will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purpose.
 
(xiv) Notices. Any notice required by the provisions of this paragraph (g) to be
given to the holders of shares of Series D Preferred Stock shall be deemed given
(A) if deposited in the United States mail, postage prepaid, or (B) if given by
any other reliable or generally accepted means (including by facsimile,
electronic mail or by a nationally recognized overnight courier service), in
each case addressed to each holder of record at his address (or facsimile
number) appearing on the books of the Corporation.
 
(xv) Payment of Taxes.  The Corporation will pay all transfer taxes and other
governmental charges that may be imposed in respect of the issue or delivery of
shares of Common Stock upon conversion of shares of Series D Preferred Stock.
 
(xvi) No Dilution or Impairment.  The Corporation shall not amend its
Certificate of Incorporation or participate in any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, for the purpose of avoiding or seeking to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation, without the approval of at least 60% of the then
outstanding Series D Preferred Stock.
 
(h) No Reissuance of Preferred Stock.  Any shares of Series D Preferred Stock
acquired by the Corporation by reason of purchase, conversion or otherwise shall
be canceled, retired and eliminated from the shares of Series D Preferred Stock
that the Corporation shall be authorized to issue.  All such shares shall upon
their cancellation become authorized but unissued shares of preferred stock and
may be reissued as part of a new series of preferred stock subject to the
conditions and restrictions on issuance set forth in the Certificate of
Incorporation or in any certificate of designations creating a series of
preferred stock or any similar stock or as otherwise required by law.
 
(i) Not Redeemable.  The Series D Preferred Stock is not redeemable, except
that, in the event of a Change of Control that is deemed by the Corporation to
be a liquidation, dissolution or winding up of the Corporation pursuant to
Section 2(e)(iii) above, holders of at least 60% of the then outstanding shares
of Series D Preferred Stock can require redemption of the Series D Preferred
Stock at a redemption price per share equal to the amount per share to which
holders of Series D Preferred Stock would be entitled upon a liquidation,
dissolution or winding up pursuant to Section 2(e)(i) or 2(e)(vii) above, as
applicable (the “Redemption Price”), and any such shares of Series D Preferred
Stock so requested to be redeemed, but not repurchased on the designated
repurchase date, will begin to accrue dividends at an annual rate equal to 6% of
the Redemption Price per share of Series D Preferred Stock held, compounded
semiannually from the date originally set for redemption, and will at all times
until actual redemption remain convertible into Common Stock.
 
(j) Severability.  If any right, preference or limitation of the Series D
Preferred Stock set forth herein is invalid, unlawful or incapable of being
enforced by reason of any rule, law or public policy, all other rights,
preferences and limitations set forth herein that can be given effect without
the invalid, unlawful or unenforceable right, preference or limitation shall
nevertheless remain in full force and effect, and no right, preference or
limitation herein shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.
 
3. The number of authorized shares of preferred stock of the Corporation is
[three billion (3,000,000,000)].  The number of shares of Series D Preferred
Stock, none of which has been issued, is [one billion five hundred million
(1,500,000,000)].
 
 
 
The undersigned declares under penalty of perjury that the matters set out in
the foregoing Certificate are true of his own knowledge.  Executed at Riverbank,
California, on [________________].
 
 
 
                                                                                                  
 
Name:                      Rodney S. Rougelot
 
Title:                      Chief Executive Officer and Secretary

--------------------------------------------------------------------------------


 
 
Exhibit C
 
Form of Legal Opinion
 
(To be Delivered to Purchasers at the Closing)
 
1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, with corporate power to own
its properties and to conduct its business.  The Company is qualified to do
business and is in good standing in the State of California.
 
2. The Company has the corporate power to execute, deliver and perform each of
the Agreement, the Notes, the Security Agreements and the Subordination
Agreement (collectively, the “Transaction Documents”).  Each of the Transaction
Documents has been duly authorized by all requisite corporate action of the
Company and has been duly executed and delivered by the Company.  Each of the
Transaction Documents constitutes the legally valid and binding obligation of
the Company, enforceable in accordance with its terms (subject to bankruptcy,
equitable principles and other customary exceptions).
 
(a) As of the date hereof, in accordance with its certificate of incorporation
on file with the Secretary of State of Delaware, the authorized capital stock of
the Company consists of 2,500,000,000 shares of Common Stock and 1,700,000,000
shares of Preferred Stock, of which 152,843,414 shares are Series A Convertible
Preferred Stock, 336,240,039 shares are Series B-1 Convertible Preferred Stock,
140,000,000 shares are Series B-2 Convertible Preferred Stock and 400,000,000
shares are Series C Convertible Preferred Stock.
 
(b) The shares of the Company’s Series D Convertible Preferred Stock (and the
shares of the Company’s Common Stock issuable upon conversion thereof (the
“Series D Conversion Shares”)) initially issuable upon conversion of the Notes
shall be duly authorized and reserved for issuance and, upon issuance and
delivery upon conversion of the Notes in accordance with the terms of the Notes
and the Agreement, shall be validly issued, fully paid and nonassessable and
issued free of preemptive rights or similar contractual rights against the
Company.
 
3. The execution and delivery of each of the Transaction Documents, the issuance
and sale of the Notes by the Company to the Purchasers pursuant to the Agreement
and the performance of the Company’s obligations under the Transaction Documents
will not:  (a) violate the Company’s certificate of incorporation or bylaws; (b)
violate any federal or California statute, rule or regulation applicable to the
Company, or the Delaware General Corporation Law (“the DGCL”); (c) require any
consents, approvals, or authorizations to be obtained by the Company from, or
any registrations, declarations or filings to be made by the Company with, any
governmental authority under any federal or California statute, rule or
regulation applicable to the Company or the DGCL; or (d) result in the breach of
or a default under any of the Company’s material agreements (which agreements
shall include, without limitation, all instruments, documents and agreements
filed as exhibits to the Company’s most recently filed Form 10-K, as well as any
subsequently filed Exchange Act reports).
 
4. No consent, approval, order or authorization of, and no notice to or filing
with, any governmental agency or body or any court is required to be obtained or
made by the Company for the issuance and sale of the Notes pursuant to the
Transaction Documents, except such as have been obtained or made and such as may
be required under applicable securities laws.
 
5. On the assumption that the representations of the Company and the Purchasers
in the Agreement are correct and complete, (a) the offer and sale of the Notes
pursuant to the terms of the Agreement are exempt from the registration
requirements of Section 5 of the Securities Act of 1933, as amended, (b) the
issuance of the Company’s Series D Convertible Preferred Stock, when designated,
upon conversion of the Notes would also be exempt from such registration, and
(c) the issuance of the Series D Conversion Shares would also be exempt from
such registration.
 
6. To such counsel’s knowledge, there is no action, suit, proceeding or
governmental investigation pending, or threatened in writing, against the
Company with respect to the transactions contemplated by the Transaction
Documents or which questions the right of the Company to enter into the
Transaction Documents.
 
7. The Series D Certificate of Designations will be duly filed in the State of
Delaware and, when filed, will be in full force and effect.
 
8. The rights, preferences, privileges, designations powers and limitations of
the Series D Convertible Preferred Stock included in the Series D Certificate of
Designations, when filed with the State of Delaware, and the Company’s
certificate of incorporation are permitted by, and will be made in accordance
with, the DGCL.
 
9. The Company is not, and immediately after giving effect to the issuance and
sale of the Notes in accordance with Agreement, will not be, required to
register as an “investment company” or a company “controlled by” an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

--------------------------------------------------------------------------------


 
Exhibit D-1
 
Security Agreement
 
ECO2 PLASTICS, INC.


SECURITY AGREEMENT


June 2, 2009


This Security Agreement is dated as of June 2, 2009 (the “Effective Date”), by
and between ECO2 Plastics Inc., a Delaware corporation (the “Company”), and
Peninsula Packaging, LLC, a California limited liability company (“Peninsula”).
 
WHEREAS, Peninsula has loaned an aggregate amount of Six Hundred Thousand
Dollars ($600,000) to the Company evidenced by a certain Amended and Restated
Promissory Note, dated as of the Effective Date, by the Company for the benefit
of Peninsula (the “Note”); and
 
WHEREAS, the Company has agreed to execute and deliver this Security Agreement
to grant to Peninsula a security interest in all of the Company’s assets to
secure the borrowings and other obligations under the Note.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.           Defined Terms.  The following terms shall have the following
meanings, unless the context otherwise requires:
 
“Code” shall mean the Uniform Commercial Code as in effect in the State of
California on the Effective Date.


“Encumbrance” shall mean any security interest, mortgage, pledge, lien, claim,
charge, encumbrance, title retention agreement, lessor’s interest under a
financing lease or any analogous arrangements in any of properties or assets of
the Company, intended as, or having the effect of, security.


“Event of Default” shall have the meaning assigned in the Note.


“Financing Documents” shall mean the Note, this Security Agreement, the Purchase
Agreement, the Subordination Agreement, and all other documents, instruments or
agreements relating to the financing transactions contemplated by such
documents.


“Obligations” shall mean the obligations of the Company to Peninsula under the
Note, this Security Agreement and the other Financing Documents, including all
costs of collection.


“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity, whether public or private.


“Purchase Agreement” shall mean that certain Convertible Note Purchase
Agreement, dated as of June 2, 2009, by and among ECO2 Plastics, Inc., Peninsula
Packaging, LLC, Trident Capital Fund-VI, L.P., Trident Capital Fund-VI
Principals Fund, L.L.C., Whittaker Capital Partners, LLC, Hutton Living Trust
Dated 12/10/1996 and the other parties set forth on Schedule I thereto.


“Security Agreement” means this Security Agreement, as amended, supplemented,
restated or otherwise modified from time to time.


“Senior Debt” shall mean all indebtedness for all principal, fees, expenses,
interest, penalties, post bankruptcy petition interest, and all other amounts
payable for money borrowed in connection with the $2,000,000 loan from the
California Integrated Waste Management Board.


“Subordination Agreement” shall mean that certain Second Amended and Restated
Subordination and Intercreditor Agreement, dated as of June 2, 2009 to which
Peninsula is a party.


2.           Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance when due of all the Obligations, the
Company grants to Peninsula a security interest in all of the Company's right,
title and interest in, to and under the following, whether now existing or
hereafter acquired (all of which collateral being hereinafter collectively
called the “Collateral”); provided, however, that the security interest
hereunder shall be subordinate to any perfected security interest granted by the
Company in connection with the Senior Debt.  Peninsula is entitled to a security
interest in the following:


ACCOUNTS
All present and future accounts owned by the Company, including accounts
receivable, including and together with any and all contract rights, security
deposits (where not otherwise prohibited by law or agreement), together with
agreements, customer lists, client lists, and accounts, invoices, agings,
verification reports and other records relating in any way to such accounts;


CONTRACTS
All contracts, contract rights, royalties, license rights, leases, instruments,
undertakings, documents or other agreements in or under which the Company may
now or hereafter have any right, title or interest whether now existing or
hereinafter created and all forms of obligations owing to the Company arising
out of the sale or lease of goods, the licensing of technology or the rendering
of services by the Company, whether or not earned by performance, and any and
all credit insurance, guaranties, and other security therefore, as well as all
merchandise returned to or reclaimed by the Company;


EQUIPMENT, FURNISHINGS AND MISCELLANEOUS PERSONAL PROPERTY
All presently owned and hereafter acquired furniture, furnishings, equipment,
machinery, inventory, vehicles (including motor vehicles and trailers) computer
hardware and software, accounting or bookkeeping systems, client or customer
lists and information, data sheets and other records of any kind, wherever
located, stored or inventoried, which are used or which may be used in the
Company’s business;


FIXTURES
All materials used by the Company in connection with its business operations,
including, but not limited to, supplies, trade equipment, appliances, apparatus
and any other items, now owned or hereafter acquired by the Company, and now or
hereafter attached to, or installed in (temporarily or permanently) any real
property now or in the future owned or leased by the Company;


GENERAL INTANGIBLES
All general intangibles and other personal property of the Company, now owned or
hereinafter acquired, including, without limitation, the following:  (a)
permits, authorizations and approvals presently and hereafter issued by any
federal, state, municipal or local governmental or regulatory authority in favor
of the Company; (b) all plans, specifications, renderings and other similar
materials presently owned or hereafter acquired by the Company; (c) all
presently existing and hereafter created contracts, leases, licenses and
agreements to which the Company is a party; (d) all presently and hereafter
existing policies and agreements of insurance in favor of the Company; (e) all
presently and hereafter existing equity contribution agreements and other equity
financing arrangements in favor of the Company; (f) all copyrights, chattel
paper, electronic chattel paper, licenses, money, insurance proceeds, contract
rights, subscription lists, mailing lists, licensing agreements, patents,
trademarks, service marks, trade styles, patents, patent applications, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kinds, trade names, refundable,
returnable or reimbursable fees, deposits or other funds or evidences of credit
or indebtedness deposited by or on behalf of the Company with any governmental
agencies, boards, corporations, providers of utility services, public or
private; (g) all presently existing and hereafter acquired computer programs,
computer software and other electronic systems and materials of any kind of the
Company; (h) goodwill; and (i) all other presently existing and hereafter
acquired documents, accounts, general intangibles and intangible personal
property of any kind;


DOCUMENTS
All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments, chattel paper, and electronic chattel
paper now owned or hereafter acquired and the Company’s books relating to the
foregoing;


INTELLECTUAL PROPERTY
All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all rights in and to
issued patents and patents pending; all trade secret rights, including all
rights to unpatented inventions, know-how, operating manuals, license rights and
agreements and confidential information, now owned or hereafter acquired; all
mask work or similar rights available for the protection of semiconductor chips,
now owned or hereafter acquired; all trade marks and trade names and associated
goodwill; all claims for damages by way of any past, present and future
infringement of any of the foregoing; and


PROCEEDS
All of the Company’s books and records relating to the foregoing and any and all
present and future accounts, general intangibles, chattel paper, electronic
chattel paper, products, accessions, replacements, betterments and substitutions
for any of the foregoing described property, and all proceeds arising from or by
virtue of, or from the sale or disposition of, or collections with respect to,
or insurance proceeds payable with respect to, or claims against any other
Person with respect to, all or any part of the foregoing described property and
interests.


3.           Rights of Peninsula; Limitations on Peninsula’s Obligations.  It is
expressly agreed by the Company that, anything herein to the contrary
notwithstanding, the Company shall remain liable under each of its contracts and
documents to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with and pursuant to
the terms and provisions of its contracts and documents.  Peninsula shall have
no obligation or liability under any of the Company’s contracts and documents by
reason of or arising out of this Security Agreement or the granting to Peninsula
of a security interest therein or the receipt by Peninsula of any payment
relating to any of the Company’s contracts and documents pursuant hereto, nor
shall Peninsula be required or obligated in any manner to perform or fulfill any
of the obligations of the Company under or pursuant to any of its contracts and
documents, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any of its contracts and documents, or to present
or file any claim, or to take any action to collect or enforce any performance
or the payment of any amounts which may have been assigned to it or to which it
may be entitled at any time or times.


4.           Representations and Warranties.  The Company hereby represents and
warrants that the chief executive office and chief place of business of the
Company is P.O. Box 760, 5300 Claus Road, Riverbank, CA 95367, and the Company
will not change such chief executive office and chief place of business or
remove such records unless the Company shall have given Peninsula at least 10
days prior written notice thereof.  The Company hereby represents and warrants
that the execution, delivery and performance of this Agreement shall not
conflict with, constitute a breach or default under, or result in the
termination of, any agreement executed by the Company in connection with the
Senior Debt.


5.           Covenants.  The Company covenants and agrees with Peninsula that
from and after the date of this Security Agreement and until the Obligations are
fully satisfied:


a.           Further Documentation.  At any time and from time to time, upon the
written request of Peninsula, and at the sole expense of the Company, the
Company will promptly and duly execute and deliver any and all such further
documents and take such further action as Peninsula may reasonably request in
carrying out the terms and conditions of this Security Agreement and the rights
and powers herein granted, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code in effect
in any jurisdiction with respect to the security interests granted hereby.  The
Company also hereby authorizes Peninsula to file a financing statement under the
Uniform Commercial Code in any jurisdiction with respect to the security
interests granted hereby.


b.           Continuous Perfection.  The Company will not change its name,
identity or corporate structure in any manner unless the Company shall have
given Peninsula at least 10 days' prior written notice thereof and shall have
taken all action (or made arrangements to take such action substantially
simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by Peninsula to amend any financing
statement or continuation statement filed with respect to the Collateral so that
it is not misleading.


c.           Insurance.  The Company will insure the Collateral against such
risks and hazards as other companies similarly situated insure against, in
amounts and under policies which it currently holds and under such additional or
substituted amounts or policies as it may from time to time determine, which
shall be reasonably acceptable to Peninsula (providing that no cancellation of
such insurance shall be effective without 30 days written notice to Peninsula
and containing loss payable clauses to Peninsula as its interest may appear) and
all premiums thereon shall be paid by the Company.


d.           Limitation on Encumbrances on Collateral. The Company will not
create, incur or permit to exist, will defend the Collateral against, and will
take such other action as is necessary to remove, any Encumbrance or claim on or
to the Collateral, other than the Encumbrances created hereby or otherwise
permitted pursuant to the Purchase Agreement, and will defend the right, title
and interest of Peninsula in and to any of the Collateral against other claims
and demands of all Persons whomsoever.


e.           Limitations on Dispositions of Collateral. The Company will not
sell, transfer, lease or otherwise dispose of any of the Collateral, or attempt,
offer or contract to do so except for (x) sales of inventory in the ordinary
course of its business and (y) so long as no Event of Default has occurred, the
disposition in the ordinary course of business of property not material to the
conduct of its business.


6.           Remedies, Event of Default. If any dissolution, liquidation,
winding up of the affairs of the Company or other Event of Default shall occur
and be continuing and subject to (a) the subordination provisions of Section 2
above and (b) the terms of the Subordination Agreement, Peninsula may exercise
in addition to all other rights and remedies granted in this Security Agreement
or in any other instrument or agreement securing, evidencing or relating to the
Obligations or at law or in equity, all rights and remedies of Peninsula under
the Code.  Peninsula shall be deemed not to have knowledge of any Event of
Default unless and until notice thereof is given to Peninsula by the
Company.  Without limiting the generality of the foregoing, the Company
expressly agrees that in any such event, Peninsula, without demand of
performance or other demand (except the notice specified below of time and place
of public or private sale) to or upon the Company or any other Person may
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any exchange broker's board or at any of Peninsula’s
offices or elsewhere at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk.  Peninsula shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of said Collateral so sold, free of any right or equity of redemption, which
equity of redemption the Company hereby releases.  The Company further agrees,
at Peninsula’s request, to assemble the Collateral, make it available to
Peninsula at places which Peninsula shall reasonably select, whether at the
Company's premises or elsewhere.  Peninsula shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care, safe keeping or otherwise of any or all of the
Collateral or in any way relating to the rights of Peninsula hereunder,
including reasonable attorneys' fees and legal expenses, to the payment in whole
or in part of the Obligations, the Company remaining liable for any deficiency
remaining unpaid after the application, and only after so paying over such net
proceeds and after the payment by Peninsula of any other amount required by any
provision of law.  To the extent permitted by applicable law, the Company waives
all claims, damages, and demands against Peninsula arising out of the
repossession, retention or sale of the Collateral.  The Company agrees that
Peninsula need not give more than 10 days notice of the time and place of any
public sale or of the time after which a private sale may take place and that
such notice is reasonable notification of such matters.  The Company shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all amounts to which Peninsula is
entitled.


The Company hereby waives presentment, demand, protest or any notice (to the
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any collateral.


7.           Application of Proceeds.  Subject to the subordination provisions
contained in Section 2 above and the terms of the Subordination Agreement, the
proceeds of all sales and collections in respect of any Collateral shall be
applied as follows:
 
First, to the payment of the costs and expenses of such sales and collections,
the expenses of Peninsula and the reasonable fees and expenses of counsel to
Peninsula;
 
Second, any surplus then remaining to the payment of the Obligations in such
order and manner as Peninsula may in its sole discretion determine; and
 
 
Third, any surplus then remaining shall be paid to the Company.

 
8.           Limitation on Peninsula’s Duty in Respect of Collateral.  Beyond
the use of reasonable care in the custody thereof, Peninsula shall have no duty
as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of it or any income thereon or as to the
preservation of rights against prior secured parties or any other rights
pertaining thereto.
 
9.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:
 
if to the Company, to:


ECO2 Plastics, Inc.
PO Box 760
5300 Claus Road
Riverbank, CA 95367
Attn:                      Raymond M. Salomon
Fax:           (209) 863-6201


with a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:                      David M. Otto
Fax:           (206) 262-9513


if to Peninsula, to:


Peninsula Packaging, LLC
c/o Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103
Attn:                      Todd C. Vanett, Esquire
Fax:           (215) 564-8120




All such notices and communications shall be deemed to have been duly
given:  (i) when delivered by hand, if personally delivered; (ii) five business
days after being deposited in the mail, postage prepaid, if mailed certified
mail, return receipt requested; (iii) one business day after being timely
delivered to a next-day air courier guaranteeing overnight delivery; (iv) the
date of transmission if sent via facsimile to the facsimile number as set forth
in this Section prior to 5:00 pm in the time zone of the recipient on a business
day, with confirmation of successful transmission or (v) the business day
following the date of transmission if sent via facsimile to the facsimile number
as set forth in this Section after 5:00 p.m. in the time zone of the recipient
or on a date that is not a business day.  Change of a party’s address, facsimile
number or specified recipient may be designated hereunder by giving notice to
all of the other parties hereto in accordance with this Section.
 
10.           Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
11.           No Waiver; Cumulative Remedies.  Peninsula shall not, by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder and no waiver shall be valid unless in writing, signed by
Peninsula, and then only to the extent therein set forth.  A waiver by Peninsula
shall not be construed as a bar to any right or remedy which Peninsula would
otherwise have had on any future occasion.  No failure to exercise nor any delay
by Peninsula in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege hereunder preclude any other or future exercise thereof or
the exercise or any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.
 
12.           Successors and Assigns.  This Security Agreement and all
obligations of the Company hereunder shall be binding upon the successors and
permitted assigns of the Company, and shall, together with the rights and
remedies of Peninsula hereunder, inure to the benefit of Peninsula and its
successors and permitted assigns; provided that the Company may not assign any
of its rights or obligations hereunder without the prior written consent of
Peninsula.
 
13.           Amendment.  None of the terms or provisions of this Security
Agreement may be altered, modified or amended except by an instrument in
writing, duly executed by the Company and the holders of at least 60% of the
aggregate principal amount of the promissory notes then outstanding under the
Purchase Agreement.
 
14.           Governing Law.  This Security Agreement shall be governed by and
construed in accordance with the domestic laws of the State of California
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California.
 
15.           Counterparts. This Security Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.
 
16.           Facsimile.  This Security Agreement may be executed using
facsimiles of signatures, and a facsimile of a signature shall be deemed to be
the same, and equally enforceable, as an original of such signature.
 
17.           Termination.  At such time all Obligations have been fully
satisfied, the security interest created hereby shall automatically
terminate.  Peninsula shall take all such actions as may be requested by the
Company to evidence such termination and to release the liens created hereby, at
the Company's expense.
 


 
Signature Page Follows


IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the Effective Date.




ECO2 PLASTICS, INC.




                                                                                                              
By:________________________
                                                                                                              
Raymond M. Salomon
                                                                                                              
Chief Financial Officer






PENINSULA PACKAGING, LLC




By: _________________________
       Alex Millar
       Managing Director

--------------------------------------------------------------------------------



 
Exhibit D-2
 
Security Agreement
 
ECO2 PLASTICS, INC.


SECURITY AGREEMENT


June 2, 2009


This Security Agreement is dated as of June 2, 2009 (the “Effective Date”), by
and between ECO2 Plastics Inc., a Delaware corporation (the “Company”), Trident
Capital Fund-VI, L.P. and Trident Capital Fund-VI Principals, L.P.
(collectively, “Trident”), Hutton Living Trust dated 12/10/1996 (”Hutton”),
Whittaker Capital Partners, LLC (“Whittaker”) and the other Investors listed on
Schedule A attached hereto (collectively with Trident, Hutton and Whittaker, the
“Investors”) and Trident Capital, Inc. as collateral agent for the Investors (in
such capacity as collateral agent, the “Collateral Agent”).
 
WHEREAS, Trident has loaned an aggregate amount of approximately Six Hundred
Thousand Dollars ($600,000) to the Company evidenced by certain Amended and
Restated Promissory Notes, dated as of the Effective Date, by the Company for
the benefit of Trident (the “Trident Notes”); and
 
WHEREAS, Hutton has loaned approximately Fifty Thousand Dollars ($50,000) to the
Company evidenced by a certain Amended and Restated Promissory Note, dated as of
the Effective Date, by the Company for the benefit of Hutton (the “Hutton
Note”); and
 
WHEREAS, Whittaker has loaned approximately One Hundred Thousand Dollars
($100,000) to the Company evidenced by a certain Amended and Restated Promissory
Note, dated as of the Effective Date, by the Company for the benefit of
Whittaker (the “Whittaker Note”, and collectively with the Trident Notes, the
Hutton Note, and any other note issued to an Investor under the Purchase
Agreement, the “Notes”); and
 
WHEREAS, on the date hereof the Company is borrowing from Investors other than
Trident, Hutton or Whittaker the additional amounts indicated on Schedule A
hereto; and
 
WHEREAS, the Company has agreed to execute and deliver this Security Agreement
to grant to the Collateral Agent on behalf of all of the Investors a security
interest in all of the Company’s assets to secure the borrowings and other
obligations under the Notes.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.           Defined Terms.  The following terms shall have the following
meanings, unless the context otherwise requires:
 
“Code” shall mean the Uniform Commercial Code as in effect in the State of
California on the Effective Date.


“Encumbrance” shall mean any security interest, mortgage, pledge, lien, claim,
charge, encumbrance, title retention agreement, lessor’s interest under a
financing lease or any analogous arrangements in any of properties or assets of
the Company, intended as, or having the effect of, security.


“Event of Default” shall have the meaning assigned in the Notes.


“Financing Documents” shall mean the Notes, this Security Agreement, the
Purchase Agreement, the Subordination Agreement, and all other documents,
instruments or agreements relating to the financing transactions contemplated by
such documents.


“Obligations” shall mean the obligations of the Company to the Investors under
the Notes, this Security Agreement and the other Financing Documents, including
all costs of collection.


“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other entity, whether public or private.


“Purchase Agreement” shall mean that certain Convertible Note Purchase
Agreement, dated as of June 2, 2009, by and among ECO2 Plastics, Inc., Peninsula
Packaging, LLC, Trident Capital Fund-VI, L.P., Trident Capital Fund-VI
Principals Fund, L.L.C., Whittaker Capital Partners, LLC, Hutton Living Trust
Dated 12/10/1996 and the other parties set forth on Schedule I thereto.


“Security Agreement” means this Security Agreement, as amended, supplemented,
restated or otherwise modified from time to time.


“Senior Debt” shall mean all indebtedness for all principal, fees, expenses,
interest, penalties, post bankruptcy petition interest, and all other amounts
payable for money borrowed in connection with the $2,000,000 loan from the
California Integrated Waste Management Board.


“Subordination Agreement” shall mean that certain Second Amended and Restated
Subordination and Intercreditor Agreement, dated as of June 2, 2009 to which the
Investors are party.


2.           Grant of Security Interest.  As collateral security for the prompt
and complete payment and performance when due of all the Obligations, the
Company grants to the Collateral Agent as collateral agent on behalf of the
Investors a security interest in all of the Company's right, title and interest
in, to and under the following, whether now existing or hereafter acquired (all
of which collateral being hereinafter collectively called the “Collateral”);
provided, however, that the security interest hereunder shall be subordinate to
any perfected security interest granted by the Company in connection with the
Senior Debt.  Collateral Agent is entitled to a security interest in the
following:


ACCOUNTS
All present and future accounts owned by the Company, including accounts
receivable, including and together with any and all contract rights, security
deposits (where not otherwise prohibited by law or agreement), together with
agreements, customer lists, client lists, and accounts, invoices, agings,
verification reports and other records relating in any way to such accounts;


CONTRACTS
All contracts, contract rights, royalties, license rights, leases, instruments,
undertakings, documents or other agreements in or under which the Company may
now or hereafter have any right, title or interest whether now existing or
hereinafter created and all forms of obligations owing to the Company arising
out of the sale or lease of goods, the licensing of technology or the rendering
of services by the Company, whether or not earned by performance, and any and
all credit insurance, guaranties, and other security therefore, as well as all
merchandise returned to or reclaimed by the Company;


EQUIPMENT, FURNISHINGS AND MISCELLANEOUS PERSONAL PROPERTY
All presently owned and hereafter acquired furniture, furnishings, equipment,
machinery, inventory, vehicles (including motor vehicles and trailers) computer
hardware and software, accounting or bookkeeping systems, client or customer
lists and information, data sheets and other records of any kind, wherever
located, stored or inventoried, which are used or which may be used in the
Company’s business;


FIXTURES
All materials used by the Company in connection with its business operations,
including, but not limited to, supplies, trade equipment, appliances, apparatus
and any other items, now owned or hereafter acquired by the Company, and now or
hereafter attached to, or installed in (temporarily or permanently) any real
property now or in the future owned or leased by the Company;


GENERAL INTANGIBLES
All general intangibles and other personal property of the Company, now owned or
hereinafter acquired, including, without limitation, the following:  (a)
permits, authorizations and approvals presently and hereafter issued by any
federal, state, municipal or local governmental or regulatory authority in favor
of the Company; (b) all plans, specifications, renderings and other similar
materials presently owned or hereafter acquired by the Company; (c) all
presently existing and hereafter created contracts, leases, licenses and
agreements to which the Company is a party; (d) all presently and hereafter
existing policies and agreements of insurance in favor of the Company; (e) all
presently and hereafter existing equity contribution agreements and other equity
financing arrangements in favor of the Company; (f) all copyrights, chattel
paper, electronic chattel paper, licenses, money, insurance proceeds, contract
rights, subscription lists, mailing lists, licensing agreements, patents,
trademarks, service marks, trade styles, patents, patent applications, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance and rights to payment of any kinds, trade names, refundable,
returnable or reimbursable fees, deposits or other funds or evidences of credit
or indebtedness deposited by or on behalf of the Company with any governmental
agencies, boards, corporations, providers of utility services, public or
private; (g) all presently existing and hereafter acquired computer programs,
computer software and other electronic systems and materials of any kind of the
Company; (h) goodwill; and (i) all other presently existing and hereafter
acquired documents, accounts, general intangibles and intangible personal
property of any kind;


DOCUMENTS
All documents, cash, deposit accounts, securities, securities entitlements,
securities accounts, investment property, financial assets, letters of credit,
certificates of deposit, instruments, chattel paper, and electronic chattel
paper now owned or hereafter acquired and the Company’s books relating to the
foregoing;


INTELLECTUAL PROPERTY
All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all rights in and to
issued patents and patents pending; all trade secret rights, including all
rights to unpatented inventions, know-how, operating manuals, license rights and
agreements and confidential information, now owned or hereafter acquired; all
mask work or similar rights available for the protection of semiconductor chips,
now owned or hereafter acquired; all trade marks and trade names and associated
goodwill; all claims for damages by way of any past, present and future
infringement of any of the foregoing; and


PROCEEDS
All of the Company’s books and records relating to the foregoing and any and all
present and future accounts, general intangibles, chattel paper, electronic
chattel paper, products, accessions, replacements, betterments and substitutions
for any of the foregoing described property, and all proceeds arising from or by
virtue of, or from the sale or disposition of, or collections with respect to,
or insurance proceeds payable with respect to, or claims against any other
Person with respect to, all or any part of the foregoing described property and
interests.


3.           Pro Rata Distributions Among Investors.  It is expressly agreed by
each Investor that all payments received by the Company under or in connection
with the sale or liquidation of the Collateral, subject to any Senior Debt,
shall be divided pari passu among all holders of promissory notes issued under
the Purchase Agreement, consistent with the terms of the Subordination
Agreement. Each Investor further agrees that if any Investor shall obtain
payment in respect of any principal of or interest on any of its Notes resulting
in such Investor’s receiving payment greater than the pro rata share
contemplated by the Subordination Agreement, then the Investor receiving such
greater proportion shall (i) notify the Collateral Agent of such fact and (ii)
hold the amount exceeding its pro rata share and promptly pay such amount to the
Collateral Agent, or make such other adjustments as shall be equitable in order
to effectuate the terms of the Subordination Agreement.








4.           Collateral Agent.


a.           Appointment and Authority. Trident Capital, Inc. is hereby
appointed Collateral Agent hereunder, and each Investor hereby authorizes
Collateral Agent to act as its agent in accordance with the terms hereof.  Each
Investor authorizes Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to Collateral Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.


b.           Exculpatory Provisions.  Collateral Agent shall not have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, Collateral Agent:


i.  
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing,

 
ii.  
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that Collateral Agent is required to exercise as directed in
writing (as shall be expressly provided for herein); provided that Collateral
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Collateral Agent to liability or that is
contrary to this Security Agreement, any Financing Document or applicable law,

 
iii.  
shall not, except as expressly set forth herein, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its affiliates that is communicated to or obtained by
Collateral Agent or any of its affiliates in any capacity,

 
iv.  
shall not be liable for any action taken or not taken by it with the consent or
at the request of the holders of at least 60% of the aggregate principal amount
of Notes then outstanding,

 
v.  
shall not be liable for any action taken or not taken by it in accordance with
the advice of any legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it,

 
vi.  
shall not be liable for any action taken or not taken by it in accordance with
an order from a court of competent jurisdiction,

 
vii.  
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Security Agreement or any Financing Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, or (iv) the validity,
enforceability, effectiveness or genuineness of this Security Agreement, any
Financing Document or any other agreement, instrument or document, and

 
viii.  
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Collateral Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.

 
c.           Replacement of Collateral Agent.  With the consent or at the
request of the holders of at least 60% of the aggregate principal amount of
Notes then outstanding, Collateral Agent shall be replaced with a successor to
be appointed by such holders.  Upon the acceptance of a successor’s appointment
as Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Collateral
Agent, and the retiring Collateral Agent shall be discharged from all of its
duties and obligations hereunder or under the Financing Documents.


5.           Rights of Investors; Limitations on Investor’s Obligations.  It is
expressly agreed by the Company that, anything herein to the contrary
notwithstanding, the Company shall remain liable under each of its contracts and
documents to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with and pursuant to
the terms and provisions of its contracts and documents.  Collateral Agent and
Investors shall have no obligation or liability under any of the Company’s
contracts and documents by reason of or arising out of this Security Agreement
or the granting to the Collateral Agent on behalf of the Investors of a security
interest therein or the receipt by Collateral Agent or any Investor of any
payment relating to any of the Company’s contracts and documents pursuant
hereto, nor shall Collateral Agent or any Investor be required or obligated in
any manner to perform or fulfill any of the obligations of the Company under or
pursuant to any of its contracts and documents, or to make any payment, or to
make any inquiry as to the nature or the sufficiency of any payment received by
it or the sufficiency of any performance by any party under any of its contracts
and documents, or to present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.


6.           Representations and Warranties.  The Company hereby represents and
warrants that the chief executive office and chief place of business of the
Company is P.O. Box 760, 5300 Claus Road, Riverbank, CA 95367, and the Company
will not change such chief executive office and chief place of business or
remove such records unless the Company shall have given Investor at least 10
days prior written notice thereof.  The Company hereby represents and warrants
that the execution, delivery and performance of this Agreement shall not
conflict with, constitute a breach or default under, or result in the
termination of, any agreement executed by the Company in connection with the
Senior Debt.


7.           Covenants.  The Company covenants and agrees with Investors and
Collateral Agent that from and after the date of this Security Agreement and
until the Obligations are fully satisfied:


a.           Further Documentation.  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of the Company,
the Company will promptly and duly execute and deliver any and all such further
documents and take such further action as Collateral Agent may reasonably
request in carrying out the terms and conditions of this Security Agreement and
the rights and powers herein granted, including, without limitation, the filing
of any financing or continuation statements under the Uniform Commercial Code in
effect in any jurisdiction with respect to the security interests granted
hereby.  The Company also hereby authorizes Collateral Agent to file a financing
statement under the Uniform Commercial Code in any jurisdiction with respect to
the security interests granted hereby.


b.           Continuous Perfection.  The Company will not change its name,
identity or corporate structure in any manner unless the Company shall have
given Collateral Agent at least 10 days' prior written notice thereof and shall
have taken all action (or made arrangements to take such action substantially
simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by Collateral Agent to amend any
financing statement or continuation statement filed with respect to the
Collateral so that it is not misleading.


c.           Insurance.  The Company will insure the Collateral against such
risks and hazards as other companies similarly situated insure against, in
amounts and under policies which it currently holds and under such additional or
substituted amounts or policies as it may from time to time determine, which
shall be reasonably acceptable to the Collateral Agent (providing that no
cancellation of such insurance shall be effective without 30 days written notice
to Collateral Agent containing loss payable clauses to Collateral Agent as its
interests may appear) and all premiums thereon shall be paid by the Company.


d.           Limitation on Encumbrances on Collateral. The Company will not
create, incur or permit to exist, will defend the Collateral against, and will
take such other action as is necessary to remove, any Encumbrance or claim on or
to the Collateral, other than the Encumbrances created hereby or otherwise
permitted pursuant to the Purchase Agreement, and will defend the right, title
and interest of Collateral Agent and Investors in and to any of the Collateral
against other claims and demands of all Persons whomsoever.


e.           Limitations on Dispositions of Collateral. The Company will not
sell, transfer, lease or otherwise dispose of any of the Collateral, or attempt,
offer or contract to do so except for (x) sales of inventory in the ordinary
course of its business and (y) so long as no Event of Default has occurred, the
disposition in the ordinary course of business of property not material to the
conduct of its business.


8.           Remedies, Event of Default. If any dissolution, liquidation,
winding up of the affairs of the Company or other Event of Default shall occur
and be continuing and subject to (a) the subordination provisions of Section 2
above and (b) the terms of the Subordination Agreement, Collateral Agent may
exercise in addition to all other rights and remedies granted in this Security
Agreement or in any other instrument or agreement securing, evidencing or
relating to the Obligations or at law or in equity, all rights and remedies of
Collateral Agent under the Code. Collateral Agent shall be deemed not to have
knowledge of any Event of Default unless and until notice thereof is given to
Collateral Agent by the Company.  Without limiting the generality of the
foregoing, the Company expressly agrees that in any such event, the Collateral
Agent, without demand of performance or other demand (except the notice
specified below of time and place of public or private sale) to or upon the
Company or any other Person may forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or sell or otherwise dispose
of and deliver said Collateral (or contract to do so), or any part thereof, in
one or more parcels at public or private sale or sales, at any exchange broker's
board or at any of the Collateral Agent’s offices or elsewhere at such prices as
it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Collateral Agent shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of said Collateral so
sold, free of any right or equity of redemption, which equity of redemption the
Company hereby releases.  The Company further agrees, at Collateral Agent’s
request, to assemble the Collateral, make it available to Collateral Agent at
places which Collateral Agent shall reasonably select, whether at the Company's
premises or elsewhere. Collateral Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care, safe keeping or otherwise of any or all of the
Collateral or in any way relating to the rights of the Collateral Agent or
Investors hereunder, including reasonable attorneys' fees and legal expenses, to
the payment in whole or in part of the Obligations, the Company remaining liable
for any deficiency remaining unpaid after the application, and only after so
paying over such net proceeds and after the payment by the Collateral Agent of
any other amount required by any provision of law.  To the extent permitted by
applicable law, the Company waives all claims, damages, and demands against
Collateral Agent arising out of the repossession, retention or sale of the
Collateral.  The Company agrees that the Collateral Agent need not give more
than 10 days notice of the time and place of any public sale or of the time
after which a private sale may take place and that such notice is reasonable
notification of such matters.  The Company shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which the Collateral Agent and the Investors
are entitled.


The Company hereby waives presentment, demand, protest or any notice (to the
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any collateral.


9.           Application of Proceeds.  Subject to the subordination provisions
contained in Section 2 above and the terms of the Subordination Agreement, the
proceeds of all sales and collections in respect of any Collateral shall be
applied as follows:
 
First, to the payment of the costs and expenses of such sales and collections,
the expenses of Collateral Agent and the reasonable fees and expenses of counsel
to Collateral Agent;
 
Second, any surplus then remaining to the payment of the Obligations in such
order and manner consistent with the provisions of Section 3 above as the
Collateral Agent may in its sole discretion determine; and
 
 
Third, any surplus then remaining shall be paid to the Company.

 
10.           Limitation on Collateral Agent’s and Investor’s Duty in Respect of
Collateral.  Beyond the use of reasonable care in the custody thereof,
Collateral Agent and Investors shall have no duty as to any Collateral in their
possession or control or in the possession or control of any agent or nominee of
them or any income thereon or as to the preservation of rights against prior
secured parties or any other rights pertaining thereto.
 
11.           Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be delivered personally or by
facsimile (receipt confirmed electronically) or shall be sent by a reputable
express delivery service or by certified mail, postage prepaid with return
receipt requested, addressed as follows:
 
if to the Company, to:


ECO2 Plastics, Inc.
PO Box 760
5300 Claus Road
Riverbank, CA 95367
Attn:                      Raymond M. Salomon
Fax:           (209) 863-6201


with a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, WA 98101
Attn:                      David M. Otto
Fax:           (206) 262-9513


if to Collateral Agent, to:


Trident Capital, Inc.
505 Hamilton Avenue, Suite 200
Palo Alto, CA 94301
Attn:                      Howard S. Zeprun, Chief Administrative Officer and
General Counsel
Fax:           (650) 289-4444


if to the Investors, to:


The addresses of such Investors set forth on the signature pages hereto.




All such notices and communications shall be deemed to have been duly
given:  (i) when delivered by hand, if personally delivered; (ii) five business
days after being deposited in the mail, postage prepaid, if mailed certified
mail, return receipt requested; (iii) one business day after being timely
delivered to a next-day air courier guaranteeing overnight delivery; (iv) the
date of transmission if sent via facsimile to the facsimile number as set forth
in this Section prior to 5:00 pm in the time zone of the recipient on a business
day, with confirmation of successful transmission or (v) the business day
following the date of transmission if sent via facsimile to the facsimile number
as set forth in this Section after 5:00 p.m. in the time zone of the recipient
or on a date that is not a business day.  Change of a party’s address, facsimile
number or specified recipient may be designated hereunder by giving notice to
all of the other parties hereto in accordance with this Section.
 
12.           Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
13.           No Waiver; Cumulative Remedies.  Neither Collateral Agent nor any
Investor shall, by any act, delay, omission or otherwise, be deemed to have
waived any of its rights or remedies hereunder and no waiver shall be valid
unless in writing, signed by Collateral Agent or such Investor, as the case may
be, and then only to the extent therein set forth.  A waiver by Collateral Agent
or an Investor shall not be construed as a bar to any right or remedy which
Collateral Agent or such Investor would otherwise have had on any future
occasion.  No failure to exercise nor any delay by Collateral Agent or an
Investor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or future exercise thereof or the
exercise or any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.
 
14.           Successors and Assigns.  This Security Agreement and all
obligations of the Company hereunder shall be binding upon the successors and
permitted assigns of the Company, and shall, together with the rights and
remedies of Collateral Agent and Investors hereunder, inure to the benefit of
Collateral Agent and Investors and their successors and permitted assigns;
provided that the Company may not assign any of its rights or obligations
hereunder without the prior written consent of Collateral Agent.
 
15.           Amendment.  None of the terms or provisions of this Security
Agreement may be altered, modified or amended except by an instrument in
writing, duly executed by the Company and the holders of at least 60% of the
aggregate principal amount of the promissory notes then outstanding under the
Purchase Agreement.
 
16.           Governing Law.  This Security Agreement shall be governed by and
construed in accordance with the domestic laws of the State of California
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California.
 
17.           Counterparts. This Security Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.
 
18.           Facsimile.  This Security Agreement may be executed using
facsimiles of signatures, and a facsimile of a signature shall be deemed to be
the same, and equally enforceable, as an original of such signature.
 
19.           Termination.  At such time all Obligations have been fully
satisfied, the security interest created hereby shall automatically
terminate.  Collateral Agent shall take all such actions as may be requested by
the Company to evidence such termination and to release the liens created
hereby, at the Company's expense.
 


 
Signature Page Follows


IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the Effective Date.


                                                                                               
ECO2 PLASTICS, INC.




                                                                                                By: ________________________
                                                                                                Raymond
M. Salomon
                                                                                                Chief
Financial Officer




TRIDENT CAPITAL, INC.,
as Collateral Agent


Executed by the undersigned as an authorized signatory of Trident Capital, Inc.




(signature)




(print name)




HUTTON LIVING TRUST DATED 12/10/1996




By: ______________________________________
Name: G. Thompson Hutton
Title: Trustee


Address: 2 Santiago Avenue, Atherton, CA 94027



   



WHITTAKER CAPITAL PARTNERS, LLC




By: ______________________________________
Name: William Whittaker
Title: Manager


Address: __________________________________






                        TRIDENT CAPITAL FUND-VI, L.P.
                        TRIDENT CAPITAL FUND-VI PRINCIPALS FUND, L.L.C.


                Executed by the undersigned as an authorized signatory of the
General Partner of Trident Capital Fund-VI, L.P. and of the Managing Member of
Trident Capital Fund-VI Principals Fund, L.L.C.




(signature)




(print name)




 
Address:  505 Hamilton Avenue, Suite 200

 
Palo Alto, CA 94301

 
Attn:  Howard S. Zeprun

 
Chief Administrative Officer and General Counsel

 
Fax:
+1 (650) 289-4444

OTHER INVESTORS:



     
By:       _________________________________
 
Name:  _________________________________
 
Title:    _________________________________
     
Address:  _______________________________
                 _______________________________
 
Fax:        ______________________________
 
E-Mail:   ______________________________





Schedule A
Other Investors







--------------------------------------------------------------------------------



Exhibit E
 
Second Amended and Restated Subordination and Intercreditor Agreement
 
SECOND AMENDED AND RESTATED SUBORDINATION AND INTERCREDITOR AGREEMENT
 
This Second Amended and Restated Subordination and Intercreditor Agreement (this
“Agreement”) is made as of this 2nd day of June, 2009, among TRIDENT CAPITAL,
INC. (“Collateral Agent”), TRIDENT CAPITAL FUND-VI, L.P. (“Trident Capital I”),
TRIDENT CAPITAL FUND-VI PRINCIPALS FUND, L.L.C. (“Trident Capital II”), HUTTON
LIVING TRUST DATED 12/10/1996 (“Hutton”), PENINSULA PACKAGING, LLC, a California
limited liability company (“Peninsula”), WHITTAKER CAPITAL PARTNERS, LLC
(“Whittaker”), the other parties that are signatories hereto as “Additional
September Investors,” “Additional December Investors” or “Additional June
Investors,” and any other party who becomes bound by this Agreement as a senior
lender pursuant to Section 21 of the June Purchase Agreement, as defined below.
 
WITNESSETH
 
 
WHEREAS, ECO2 Plastics, Inc., a Delaware corporation (“Borrower”) is indebted to
Trident Capital I, Trident Capital II, Hutton, the Additional September
Investors and certain other investors (collectively, the “September Investors”)
pursuant to the terms of a certain Convertible Note and Warrant Purchase
Agreement dated as of September 2, 2008 (the “September Purchase Agreement”) and
certain promissory notes that were issued thereunder (collectively, together
with the September Purchase Agreement, the “September Subordinated Debt
Documents”).  The September Subordinated Debt Documents and the September
Security Agreement (defined below), together with all other documents,
agreements, instruments and/or certificates relating thereto, are hereinafter
collectively referred to as the “September Debt Documents”; and
 
WHEREAS, all indebtedness, liabilities and obligations of Borrower to the
September Investors, together with all interest and other monies due or to
become due thereunder, and any fees, costs and expenses in connection therewith,
and any amounts payable by Borrower in connection with any purchase rights, are
referred to as the “September Subordinated Debt”; and
 
WHEREAS, the payment and performance of all of the September Subordinated Debt
is secured by a security interest in certain assets of the Borrower, some or all
of which constitute the Collateral, pursuant to an Amended and Restated Security
Agreement dated as of September 2, 2008, given by Borrower in favor of the
Collateral Agent, as collateral agent for the September Investors (as amended,
the September Security Agreement”); and
 
WHEREAS, Borrower is indebted to Trident Capital I, Trident Capital II, Hutton,
Peninsula, the Additional December Investors and certain other investors
(collectively, the “December Investors”) pursuant to the terms of a certain
Convertible Note and Warrant Purchase Agreement dated as of December 17, 2008
(the “December Purchase Agreement”) and certain promissory notes that were
issued thereunder (collectively, together with the December Purchase Agreement,
the “December Subordinated Debt Documents”).  The December Subordinated Debt
Documents and the December Security Agreements (defined below), together with
all other documents, agreements, instruments and/or certificates relating
thereto, are hereinafter collectively referred to as the “December Debt
Documents”; and
 
WHEREAS, all indebtedness, liabilities and obligations of Borrower to the
December Investors, together with all interest and other monies due or to become
due thereunder, and any fees, costs and expenses in connection therewith, and
any amounts payable by Borrower in connection with any purchase rights, are
referred to as the “December Subordinated Debt”; and
 
WHEREAS, the payment and performance of all of the December Subordinated Debt is
secured by security interests in certain assets of the Borrower, some or all of
which constitute the Collateral, pursuant to (i) an Amended and Restated
Security Agreement dated as of December 17, 2008, given by Borrower in favor of
the Collateral Agent, as collateral agent for certain of the December Investors,
and (ii) an Amended and Restated Security Agreement dated as of December 17,
2008, given by Borrower in favor of Peninsula (collectively, the December
Security Agreements”); and
 
WHEREAS, on December 17, 2008, the Collateral Agent, the September Investors and
the December Investors entered into a certain Amended and Restated Subordination
Agreement (the “Original Subordination Agreement”), pursuant to which the
parties agreed that the September Subordinated Debt would be subordinated to the
December Subordinated Debt; and
 
WHEREAS, on or about the date hereof, Borrower shall become indebted to Trident
Capital I, Trident Capital II, Hutton, Peninsula, Whittaker, the Additional June
Investors, and any other party who becomes bound by this Agreement as a senior
lender pursuant to Section 21 of the June Purchase Agreement (collectively, the
“Senior Lenders”) pursuant to the terms of a certain Convertible Note Purchase
Agreement dated as of June 2, 2009 (the “June Purchase Agreement”) and certain
promissory notes to be issued thereunder (individually, a “Senior Note” and
collectively the “Senior Notes”) evidencing certain of Borrower’s obligations,
liabilities and indebtedness to Senior Lenders and as secured by Security
Agreements dated as of the date hereof made by Borrower in favor of Senior
Lenders (each, a “June Security Agreement” and collectively the “June Security
Agreements”) (the June Security Agreements, the Senior Notes and the June
Purchase Agreement, together with the other documents, instruments and
agreements executed in connection therewith, as they may from time to time be
modified, amended, restated or replaced, are hereinafter collectively referred
to as the “Senior Loan Documents”), pursuant to which Senior Lenders shall loan
to Borrower the aggregate principal amount of approximately $1.5 million to $3.0
million (collectively the “Loans”), upon and subject to the terms of, the Senior
Loan Documents.  Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Senior Loan Documents; and


WHEREAS, all of the indebtedness, liabilities and obligations of Borrower to
Senior Lenders in connection with the Senior Loan Documents, including all
extensions thereof and all debt issued to the Senior Lenders in respect thereof,
are hereinafter collectively called the “Senior Debt”; and
 
WHEREAS, the payment and performance of the Senior Debt is secured by  security
interests in, among other things, all of the present and future goods,
equipment, inventory, investment property, instruments, chattel paper,
documents, letter-of-credit rights, accounts, deposit accounts, commercial tort
claims and general intangibles of Borrower, wherever located, and the products
and proceeds thereof (collectively, the “Collateral”); and
 
WHEREAS, the undersigned desire to amend and restate the Original Subordination
Agreement in its entirety to evidence the understanding that the December
Subordinated Debt shall be subordinated to the Senior Debt and the September
Subordinated Debt shall be subordinated to both the December Subordinated Debt
and the Senior Debt; and
 
NOW, THEREFORE, in order to induce Senior Lenders to make the Loans provided for
in the Senior Loan Documents and in consideration therefor, and in consideration
of the mutual covenants set forth herein, the parties hereto hereby agree as
follows:


1. CONSENT.  Collateral Agent, the September Investors and the December
Investors hereby consent to and approve of the execution, delivery and
performance by Borrower of the Senior Loan Documents and the consummation of the
transactions contemplated thereby, notwithstanding anything to the contrary
contained in any of the agreements, instruments and documents executed in
connection with the September Subordinated Debt or the December Subordinated
Debt.  The September Investors executing this Agreement hereby represent and
warrant to Senior Lenders that they hold at least sixty percent (60%) of the
principal amount of the outstanding Notes, as such term is defined in the
September Purchase Agreement.  The December Investors executing this Agreement
hereby represent and warrant to Senior Lenders that they hold at least seventy
percent (70%) of the principal amount of the outstanding Notes, as such term is
defined in the December Purchase Agreement.
 
2. SUBORDINATION.
 
2.1 Subordination of Payment.  Except as set forth in Section 2.2 below, the
payment of any and all of the principal amount of, interest on and any fees,
costs and expenses on the December Subordinated Debt is hereby expressly
subordinated and made junior to the payment of the principal amount, all
interest, all liquidated damages, fees, costs, expenses and any other amounts
due on the Senior Debt.  Except as set forth in Section 2.2 below, the payment
of any and all of the principal amount of, interest on and any fees, costs and
expenses on the September Subordinated Debt is hereby expressly subordinated and
made junior to (i) the payment of the principal amount, all interest, all
liquidated damages, fees, costs, expenses and any other amounts due on the
Senior Debt, and (ii) the payment of the principal amount, all interest, all
liquidated damages, fees, costs, expenses and any other amounts due on the
December Subordinated Debt.
 
2.2 Payments.
 
(a)           Anything in any other agreement, instrument or document executed
and delivered in connection with the September Subordinated Debt or December
Subordinated Debt to the contrary notwithstanding, Borrower shall not make, and
neither Collateral Agent nor any September Investor or December Investor shall
receive, accept or retain, any direct or indirect payment, or prepayment on
account, or any reduction (whether by way of loan, set-off or otherwise) in
respect of the principal of, premium on, or interest on the September
Subordinated Debt or December Subordinated Debt until the Senior Debt has been
paid in full; provided, however, that so long as at the time of and after giving
effect to any such payment, no Event of Default has occurred under the Senior
Loan Documents, or would occur as a result thereof, Borrower may make, and
Collateral Agent, the September Investors (subject to Section 2.2(b) below) and
the December Investors may accept, regularly scheduled payments of principal and
interest on the September Subordinated Debt and December Subordinated Debt,
without acceleration.
 
(b)           Anything in any other agreement, instrument or document executed
and delivered in connection with the September Subordinated Debt to the contrary
notwithstanding, Borrower shall not make, and neither Collateral Agent nor any
September Investor shall receive, accept or retain, any direct or indirect
payment, or prepayment on account, or any reduction (whether by way of loan,
set-off or otherwise) in respect of the principal of, premium on, or interest on
the September Subordinated Debt until the December Subordinated Debt has been
paid in full; provided, however, that so long as at the time of and after giving
effect to any such payment, no Event of Default has occurred under the December
Debt Documents, or would occur as a result thereof, Borrower may make, and
Collateral Agent and the September Investors may accept, regularly scheduled
payments of principal and interest on the September Subordinated Debt, without
acceleration.
 
2.3 Subordination of Lien.  Notwithstanding the date, manner or order of
creation, attachment or perfection of (i) those security interests and liens in
favor of Senior Lenders now or hereafter existing in the Collateral or (ii)
those security interests and liens in favor of Collateral Agent or Peninsula now
or hereafter existing in the Collateral (and notwithstanding any provisions of
the Uniform Commercial Code or other applicable law or of any agreement(s)
granting such security interests or liens to Collateral Agent, Peninsula or
Senior Lenders), the Senior Lenders, Collateral Agent, Peninsula, the September
Investors and the December Investors hereby agree that: (a) any security
interests and liens in and/or on the Collateral securing the December
Subordinated Debt shall be, in all respects, subject to and subordinate to the
security interests and liens in and/or on the Collateral securing the Senior
Debt, to the full extent thereof; (b) any security interests and liens in and/or
on the Collateral securing the September Subordinated Debt shall be, in all
respects, subject to and subordinate to the security interests and liens in
and/or on the Collateral securing the Senior Debt and the December Subordinated
Debt, to the full extent thereof; (c) any security interests and liens in and/or
on the Collateral securing Senior Debt shall be, in all respects, of equal lien
priority to any security interests and liens in and/or on the Collateral
securing other Senior Debt, and any payments or proceeds of Collateral received
under the Senior Loan Documents shall be made pro rata to the Senior Lenders on
a pari passu basis until such time as all obligations under the Senior Loan
Documents have been paid in full; provided, that each Senior Lender shall first
be entitled to recover any expenses or fees incurred in connection with the
exercise of its rights and remedies with respect to the Collateral under this
Agreement; and (d) any security interests and liens in and/or on the Collateral
securing December Subordinated Debt shall be, in all respects, of equal lien
priority to any security interests and liens in and/or on the Collateral
securing other December Subordinated Debt, and any payments or proceeds of
Collateral received under the December Debt Documents shall be made pro rata to
the December Investors on a pari passu basis until such time as all obligations
under the December Debt Documents have been paid in full; provided, that each
December Investor shall first be entitled to recover any expenses or fees
incurred in connection with the exercise of its rights and remedies with respect
to the Collateral under this Agreement.  Collateral Agent or Peninsula, as
appropriate, will indicate in any financing statement filed (whether before or
after the date hereof, including if necessary by amendment) in connection with
the September Subordinated Debt or December Subordinated Debt, that its security
interests and liens in the Collateral are subordinated to the security interests
and liens of Senior Lenders in the Collateral, subject to the terms of this
Agreement.
 
2.4 Default/Remedies.  In the event of (a) the application for the appointment
of a receiver or custodian for Borrower or the property of Borrower, (b) the
entry of an order for relief or the filing of a petition by or against Borrower
under the provisions of the Bankrupcty Code (as defined below), (c) any
assignment for the benefit of creditors by or against Borrower, or (d)
Borrower’s insolvency (which term is defined for purposes of this paragraph as
the failure or inability of Borrower to meet its obligations as the same fall
due) (collectively, an “Insolvency Event”), then and in any such event:
 
(i) All of the Senior Debt shall first be paid in full before any payment or
distribution of any character, whether in cash, securities, obligations or other
property, shall be made in respect of the December Subordinated Debt and the
September Subordinated Debt, and then all of the December Subordinated Debt
shall first be paid in full before any payment or distribution of any character,
whether in cash, securities, obligations or other property, shall be made in
respect of the September Subordinated Debt;
 
(ii) Any payment or distribution of any character, which would otherwise (but
for the terms hereof) be payable or deliverable in respect of the December
Subordinated Debt or September Subordinated Debt (including any payment or
distribution of any other indebtedness of Borrower being subordinated thereto),
shall be paid or delivered directly to Senior Lenders, or their representatives,
until the payment in full of the Senior Debt, and then to the December
Investors, or their representatives, until the payment in full of the December
Subordinated Debt, and Collateral Agent, December Investors and September
Investors irrevocably authorize, empower and direct all receivers, custodians,
trustees, liquidators, conservators and others having authority in the property
and premises of Collateral Agent, December Investors and September Investors to
effect all such payments and deliveries; and
 
(iii) Notwithstanding any statute, including, without limitation, the United
States Bankruptcy Code (the “Bankruptcy Code”), any rule of law or bankruptcy
procedures to the contrary, (A) the right of Senior Lenders hereunder to have
all of the Senior Debt paid and satisfied in full prior to the payment of any of
the December Subordinated Debt and the September Subordinated Debt shall
include, without limitation, the right of Senior Lenders to be paid in full all
interest accruing on the Senior Debt due to the Senior Lenders after the filing
of any petition by or against Borrower in connection with any bankruptcy or
similar proceeding or any other proceeding referred to in this paragraph,
hereof, prior to the payment of any amounts in respect to the December
Subordinated Debt or the September Subordinated Debt, including, without
limitation, any interest due to the December Investors or September Investors
accruing after such date, and (B) the right of the December Investors hereunder
to have all of the December Subordinated Debt paid and satisfied in full prior
to the payment of any of the September Subordinated Debt shall include, without
limitation, the right of the December Investors to be paid in full all interest
accruing on the December Subordinated Debt due to the December Investors after
the filing of any petition by or against Borrower in connection with any
bankruptcy or similar proceeding or any other proceeding referred to in this
paragraph, hereof, prior to the payment of any amounts in respect to the
September Subordinated Debt, including, without limitation, any interest due to
the September Investors accruing after such date.
 
2.5 Power of Attorney.
 
(a)           In the event of any Insolvency Event involving Borrower prior to
the Termination Date, the Senior Lenders are hereby appointed as the
attorney-in-fact for Collateral Agent and the December Investors with respect to
the December Subordinated Debt to take the following actions if Senior Lenders
choose to do so and if Collateral Agent or the December Investors have failed to
take any such actions at least ten (10) days in advance of any applicable bar
date: (a) demand, sue for, collect and receive any and all such cash or other
assets, file any claim, proof of claim or similar instrument, and institute such
other proceedings which Senior Lenders may in their sole and absolute discretion
deem necessary, advisable or appropriate to have the December Subordinated Debt
claim allowed in such Insolvency Event, to collect the December Subordinated
Debt, and to enforce the terms of this Agreement, and (b) to vote for Collateral
Agent and the December Investors with respect to the December Subordinated Debt
in connection with any matter before a bankruptcy court requiring approval by
Collateral Agent or the December Investors, provided that Senior Lenders shall
have no right to compromise the rights of Collateral Agent or the December
Investors with respect to any creditor junior thereto.  In the event of any
Insolvency Event involving Borrower prior to the Termination Date, the Senior
Lenders are hereby appointed as the attorney-in-fact for Collateral Agent and
the September Investors with respect to the September Subordinated Debt to take
the following actions if Senior Lenders choose to do so and if Collateral Agent
or the September Investors have failed to take any such actions at least ten
(10) days in advance of any applicable bar date: (a) demand, sue for, collect
and receive any and all such cash or other assets, file any claim, proof of
claim or similar instrument, and institute such other proceedings which Senior
Lenders may in their sole and absolute discretion deem necessary, advisable or
appropriate to have the September Subordinated Debt claim allowed in such
Insolvency Event, to collect the September Subordinated Debt, and to enforce the
terms of this Agreement, and (b) to vote for Collateral Agent and the September
Investors with respect to the September Subordinated Debt in connection with any
matter before a bankruptcy court requiring approval by Collateral Agent or the
September Investors, provided that Senior Lenders shall have no right to
compromise the rights of Collateral Agent or the September Investors with
respect to any creditor junior thereto.
 
(b)           In the event of any Insolvency Event involving Borrower prior to
the Termination Date, after the Senior Debt has been paid in full, the December
Investors are hereby appointed as the attorney-in-fact for Collateral Agent and
the September Investors with respect to the September Subordinated Debt to take
the following actions if the December Investors choose to do so and if
Collateral Agent or the September Investors have failed to take any such actions
at least ten (10) days in advance of any applicable bar date: (a) demand, sue
for, collect and receive any and all such cash or other assets, file any claim,
proof of claim or similar instrument, and institute such other proceedings which
the December Investors may in their sole and absolute discretion deem necessary,
advisable or appropriate to have the September Subordinated Debt claim allowed
in such Insolvency Event, to collect the September Subordinated Debt, and to
enforce the terms of this Agreement, and (b) to vote for Collateral Agent and
the September Investors with respect to the September Subordinated Debt in
connection with any matter before a bankruptcy court requiring approval by
Collateral Agent or the September Investors, provided that the December
Investors shall have no right to compromise the rights of Collateral Agent or
the September Investors with respect to any creditor junior thereto.
 
2.6 Payments in Trust.  If, notwithstanding the provisions of this Agreement,
any payment or distribution of any character (whether in cash, securities, or
other property) or any security shall be received by any Senior Lender or by any
September Investor or December Investor in contravention of the terms of this
Agreement, such payment, distribution or security shall not be commingled with
any asset of a Senior Lender, September Investor or December Investor, shall be
held in trust for the benefit of, and shall be paid over or delivered and
transferred to the other party, or its representative, for application to the
payment of the applicable debt remaining unpaid.
 
2.7 Transfer/Assignment of Senior Debt.  This Agreement, without further
reference, shall pass to and may be relied on and enforced by any transferee or
subsequent holder of any Senior Debt.  In the event of any sale, assignment,
disposition or other transfer of any December Subordinated Debt or September
Subordinated Debt, the transferor thereof shall cause the transferee thereof to
execute and deliver to the Senior Lenders an agreement (substantially identical
with this Agreement or otherwise in form and substance satisfactory to Senior
Lenders) providing for the continued subordination of the December Subordinated
Debt and the September Subordinated Debt to the Senior Debt as provided herein
and for the continued effectiveness of all of the rights of Senior Lenders
arising under this Agreement.
 
3. CONTINUED EFFECTIVENESS OF THIS AGREEMENT.
 
(a)           The terms of this Agreement, the subordination effected hereby,
and the rights of Senior Lenders and the obligations of Collateral Agent, the
September Investors and the December Investors arising hereunder, shall not be
affected, modified or impaired in any manner or to any extent by:
 
(i) any amendment, modification or termination of or supplement to the Senior
Loan Documents or any other agreement, instrument or document executed or
delivered pursuant thereto;
 
(ii) the validity or enforceability of any such documents;
 
(iii) the release, sale, exchange or surrender, in whole or in part, of any
collateral security, now or hereafter existing, for any of the Senior Debt or
any other indebtedness, liability or obligation of Borrower to Senior Lenders,
now existing or hereafter arising;
 
(iv) any exercise or failure to exercise any right, power or remedy under or in
respect of the Senior Debt or any of such instruments and documents referred to
in clause (a) above or arising at law; or
 
(v) any waiver, consent, release, indulgence, extension, renewal, modifications,
delay or other action, inaction or omission in respect of the Senior Debt or any
of the agreements instruments or documents executed and delivered in respect of
any collateral security for the Senior Debt or any other indebtedness, liability
or obligation of Borrower to Senior Lenders, now existing or hereafter arising,
all whether or not Collateral Agent, the September Investors or the December
Investors shall have had notice or knowledge of any of the foregoing and whether
or not they shall have consented thereto.
 
(b)           The terms of this Agreement, the subordination effected hereby,
and the rights of the December Investors and the obligations of Collateral Agent
and the September Investors arising hereunder, shall not be affected, modified
or impaired in any manner or to any extent by:
 
(i) any amendment, modification or termination of or supplement to the December
Debt Documents or any other agreement, instrument or document executed or
delivered pursuant thereto;
 
(ii)           the validity or enforceability of any such documents;
 
(iii) the release, sale, exchange or surrender, in whole or in part, of any
collateral security, now or hereafter existing, for any of the December
Subordinated Debt or any other indebtedness, liability or obligation of Borrower
to the December Investors, now existing or hereafter arising;
 
(iv) any exercise or failure to exercise any right, power or remedy under or in
respect of the December Subordinated Debt or any of such instruments and
documents referred to in clause (a) above or arising at law; or
 
(v) any waiver, consent, release, indulgence, extension, renewal, modifications,
delay or other action, inaction or omission in respect of the December
Subordinated Debt or any of the agreements instruments or documents executed and
delivered in respect of any collateral security for the December Subordinated
Debt or any other indebtedness, liability or obligation of Borrower to the
December Investors, now existing or hereafter arising, all whether or not
Collateral Agent or the September Investors shall have had notice or knowledge
of any of the foregoing and whether or not they shall have consented thereto.
 
4. RESTRICTIONS; RIGHTS AND REMEDIES; WAIVER OF CLAIMS.
 
4.1 Restrictions.
 
(a)           Senior Debt Outstanding


(i)           Prior to the date that the Senior Debt is paid in full and
notwithstanding anything contained in any December Debt Documents or September
Debt Documents to the contrary, Collateral Agent, September Investors and
December Investors shall not, without the prior written consent of Senior
Lenders, do any of the following:
 
(ii) amend, modify or supplement or agree to any amendment, modification or
supplement of, or to, the December Subordinated Debt, the September Subordinated
Debt or any of the December Debt Documents or September Debt Documents in any
manner;
 
(iii) accelerate the maturity of all or any portion of the December Subordinated
Debt, the September Subordinated Debt, or take any action towards collection of
all or any portion of the December Subordinated Debt, the September Subordinated
Debt, or enforcement of any rights, powers or remedies under the December Debt
Documents or the September Debt Documents against any of the property, real or
personal, of Borrower, or any interest therein or under other agreements entered
into pursuant thereto or against any of the property, real or personal, of
Borrower or any interest therein upon the occurrence of any event of default
under the December Subordinated Debt, the September Subordinated Debt, or as
defined in the December Debt Documents or September Debt Documents or any event,
which with the passage of time, or giving of notice, or both would constitute
such a default (including, without limitation, the occurrence of an Event of
Default under any of the Senior Loan Documents);
 
(iv) contest, protest or object to any foreclosure proceeding, post petition
financing, use of cash collateral or action brought by a Senior Lender or any
other exercise by a Senior Lender of any rights or remedies under the Senior
Loan Documents or applicable law; or
 
(v) obtain any additional security interest in or liens upon any of Borrower’s
existing or hereafter acquired real or personal property including, without
limitation, the Collateral without the Senior Lenders’ prior written
consent.  In the event that any such party shall, despite the provisions of this
paragraph, obtain any such additional security interest or lien, then without
any further action any such security interest or lien shall be deemed assigned
to Senior Lenders as collateral security for the Senior Debt.
 
(b)           December Subordinated Debt Outstanding


(i)           Prior to the date that the December Subordinated Debt is paid in
full and notwithstanding anything contained in any September Debt Documents to
the contrary, Collateral Agent and the September Investors shall not, without
the prior written consent of the December Investors, do any of the following:
 
(ii) amend, modify or supplement or agree to any amendment, modification or
supplement of, or to, the September Subordinated Debt or any of the September
Debt Documents in any manner;
 
(iii) accelerate the maturity of all or any portion of the  September
Subordinated Debt, or take any action towards collection of all or any portion
of the  September Subordinated Debt, or enforcement of any rights, powers or
remedies under the September Debt Documents against any of the property, real or
personal, of Borrower, or any interest therein or under other agreements entered
into pursuant thereto or against any of the property, real or personal, of
Borrower or any interest therein upon the occurrence of any event of default
under the September Subordinated Debt, or as defined in the September Debt
Documents or any event, which with the passage of time, or giving of notice, or
both would constitute such a default (including, without limitation, the
occurrence of an Event of Default under any of the December Debt Documents);
 
(iv) contest, protest or object to any foreclosure proceeding, post petition
financing, use of cash collateral or action brought by a December Investor or
any other exercise by a December Investor of any rights or remedies under the
December Debt Documents or applicable law; or
 
(v) obtain any additional security interest in or liens upon any of Borrower’s
existing or hereafter acquired real or personal property including, without
limitation, the Collateral without December Investors’ prior written
consent.  In the event that Collateral Agent or any September Investor shall,
despite the provisions of this paragraph, obtain any such additional security
interest or lien, and the Senior Debt has been repaid, then without any further
action any such security interest or lien shall be deemed assigned to the
December Investors as collateral security for the December Subordinated Debt.
 
4.2           Lenders’ Rights and Remedies.
 
(a)           Until such time that the Senior Debt is paid in full, the Senior
Lenders shall have the exclusive right to enforce rights and exercise remedies
with respect to the Collateral and shall not be required to marshal any
Collateral.  In exercising rights and remedies with respect to the Collateral,
the Senior Lenders may enforce the provisions of the Senior Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole business judgment. Such exercise and
enforcement shall include, without limitation, the rights to sell or otherwise
dispose of Collateral, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction.
 
(b)           Following the payment in full of the Senior Debt and until such
time that the December Subordinated Debt has been paid in full, the December
Investors shall have the exclusive right to enforce rights and exercise remedies
with respect to the Collateral and shall not be required to marshal any
Collateral.  In exercising rights and remedies with respect to the Collateral,
the December Investors may enforce the provisions of the December Debt Documents
and exercise remedies thereunder, all in such order and in such manner as they
may determine in the exercise of their sole business judgment. Such exercise and
enforcement shall include, without limitation, the rights to sell or otherwise
dispose of Collateral, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction.


4.3           Right to Release.


(a)           Until such time that the Senior Debt is paid in full, the Senior
Lenders’ rights with respect to the Collateral include the right to release any
or all of the Collateral from the security interest and lien of any Senior Loan
Documents or December Debt Documents or September Debt Documents in connection
with the sale of such Collateral, notwithstanding that the net proceeds of any
such sale may not be used to permanently prepay any Senior Debt, December
Subordinated Debt or September Subordinated Debt.  If Senior Lenders shall
determine, in connection with any sale of Collateral, that the release of such
security interest and lien of any December Debt Document or September Debt
Document on such Collateral in connection with such sale is necessary or
advisable, Collateral Agent, December Investors and September Investors shall
execute such release documents and instruments and shall take such further
actions as Senior Lenders shall request. Collateral Agent, December Investors
and September Investors hereby irrevocably constitute and appoint the Senior
Lenders and any officer thereof, with full power of substitution, as their true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such parties and in the name of such parties or in Senior
Lenders’ own names, from time to time in Senior Lenders’ discretion, for the
purpose of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this paragraph,
including, without limitation, any financing statements, endorsements,
assignments or other instruments of transfer or release.


(b)           Following the payment of the Senior Debt and until such time that
the December Subordinated Debt is paid in full, the December Investors’ rights
with respect to the Collateral include the right to release any or all of the
Collateral from the security interest and lien of any December Debt Documents or
September Debt Documents in connection with the sale of such Collateral,
notwithstanding that the net proceeds of any such sale may not be used to
permanently prepay any December Subordinated Debt or September Subordinated
Debt.  If the December Investors shall determine, in connection with any sale of
Collateral, that the release of such security interest and lien of any September
Debt Document on such Collateral in connection with such sale is necessary or
advisable, Collateral Agent and the September Investors shall execute such
release documents and instruments and shall take such further actions as the
December Investors shall request. Collateral Agent and the September Investors
hereby irrevocably constitute and appoint the December Investors and any officer
thereof, with full power of substitution, as their true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such parties and in the name of such parties or in the December
Investors’ own names, from time to time in the December Investors’ discretion,
for the purpose of carrying out the terms of this paragraph, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this paragraph,
including, without limitation, any financing statements, endorsements,
assignments or other instruments of transfer or release.


4.4           Waiver of Claims.


(a)           To the maximum extent permitted by law, Collateral Agent, the
December Investors and the September Investors waive any claim they might have
against Senior Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of Senior Lenders, or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Senior Loan Documents or any transaction relating to the Collateral.  No Senior
Lender nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Borrower or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.


(b)           To the maximum extent permitted by law, Collateral Agent and the
September Investors waive any claim they might have against the December
Investors with respect to, or arising out of, any action or failure to act or
any error of judgment, negligence, or mistake or oversight whatsoever on the
part of the December Investors, or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
December Debt Documents or any transaction relating to the Collateral.  No
December Investor nor any of its directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Borrower or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.


4.5           Lender Restrictions.  Until such time that the Senior Debt is paid
in full, no Senior Lender shall obtain any additional security interests in or
liens upon any of Borrower’s existing or hereafter acquired real or personal
property including, without limitation, the Collateral, without the prior
written consent of Senior Lenders holding at least 60% of the principal amount
of the outstanding Senior Notes.  Until such time that the December Subordinated
Debt is paid in full, no December Investor shall obtain any additional security
interests in or liens upon any of Borrower’s existing or hereafter acquired real
or personal property including, without limitation, the Collateral, without the
prior written consent of December Investors holding at least 70% of the
principal amount of the outstanding promissory notes under the December Purchase
Agreement. No Senior Lender shall challenge the enforceability of another Senior
Lender’s claim with respect to Senior Debt or challenge the enforceability of
any lien or security interest granted under the Senior Loan Documents.  No
December Investor shall challenge the enforceability of another December
Investor’s claim with respect to the December Subordinated Debt or challenge the
enforceability of any lien or security interest granted under the December Debt
Documents.  No September Investor shall challenge the enforceability of any
December Investor’s claim with respect to the December Subordinated Debt or
challenge the enforceability of any lien or security interest granted under the
December Debt Documents.  No December Investor shall challenge the
enforceability of any Senior Lender’s claim with respect to the Senior Loan
Documents or challenge the enforceability of any lien or security interest
granted under the Senior Loan Documents.


5. PROVISIONS APPLICABLE AFTER BANKRUPTCY.  The provisions of this Agreement
shall continue in full force and effect notwithstanding the occurrence of any
Insolvency Event.
 
(a)           To the extent that Collateral Agent, the December Investors or the
September Investors have or acquire any rights under Section 362, 363 or 364 of
the Bankruptcy Code with respect to the Collateral, and the Senior Debt remains
unpaid, Collateral Agent, the December Investors and the September Investors
hereby agree not to assert such rights without the prior written consent of
Senior Lenders; provided that, if requested by Senior Lenders, Collateral Agent,
the December Investors and the September Investors shall seek to exercise such
rights in the manner requested by Senior Lenders, including the rights in
payments in respect of such rights. Collateral Agent, the December Investors and
the September Investors (both in their capacities as Collateral Agent, the
December Investors and the September Investors and in their capacities as
parties which may be obligated to Borrower or any of Borrower’s affiliates with
respect to contracts which are part of Senior Lenders’ Collateral) agree not to
initiate or prosecute or encourage any other Person to initiate or prosecute any
claim, action, objection or other proceeding (i) challenging the enforceability
of a Senior Lender's claim with respect to Senior Debt, (ii) challenging the
enforceability of any liens or security interests in assets securing the Senior
Debt, (iii) asserting any claims which Borrower may hold with respect to a
Senior Lender, or (iv) objecting to any sale or other disposition of Borrower’s
assets consented to by Senior Lenders in any bankruptcy or other proceeding or
any borrowing or grant of any lien by Borrower consented to by Senior Lenders in
any such proceeding.
 
(b)           To the extent that Collateral Agent or the September Investors
have or acquire any rights under Section 362, 363 or 364 of the Bankruptcy Code
with respect to the Collateral, and the December Subordinated Debt remains
unpaid, Collateral Agent and the September Investors hereby agree not to assert
such rights without the prior written consent of the December Investors;
provided that, if requested by the December Investors, Collateral Agent and the
September Investors shall seek to exercise such rights in the manner requested
by the December Investors, including the rights in payments in respect of such
rights. Collateral Agent and the September Investors (both in their capacities
as Collateral Agent and the September Investors and in their capacities as
parties which may be obligated to Borrower or any of Borrower’s affiliates with
respect to contracts which are part of the December Investors’ Collateral) agree
not to initiate or prosecute or encourage any other Person to initiate or
prosecute any claim, action, objection or other proceeding (i) challenging the
enforceability of a December Investor’s claim with respect to the December
Subordinated Debt, (ii) challenging the enforceability of any liens or security
interests in assets securing the December Subordinated Debt, (iii) asserting any
claims which Borrower may hold with respect to a December Investor, or (iv)
objecting to any sale or other disposition of Borrower’s assets consented to by
the December Investors in any bankruptcy or other proceeding or any borrowing or
grant of any lien by Borrower consented to by the December Investors in any such
proceeding.
 
6. GENERAL PROVISIONS.
 
6.1 Successors and Assigns.  This Agreement is entered into for the benefit of
the parties hereto and their successors and permitted assigns.  It shall be
binding upon and shall inure to the benefit of the parties, their successors and
assigns.  The Collateral Agent, the December Investors and the September
Investors shall not assign this Agreement, or its rights and obligations
hereunder, without the prior written consent of Senior Lenders.  Any Senior
Lender may only assign this Agreement to any assignee of its Senior Note from
Borrower.
 
6.2 Subrogation.
 
(a)           No payment or distribution to a Senior Lender pursuant to the
provisions of this Agreement shall entitle Collateral Agent, any December
Investor or any September Investor to exercise any rights of subrogation in
respect thereof prior to the date that the Senior Debt is fully paid.  After
such date, and provided that no payments are voidable, Collateral Agent and the
December Investors shall be subrogated to the rights of Senior Lenders to
receive distributions applicable to Senior Debt to the extent that distributions
otherwise payable to Collateral Agent or the December Investors have been
applied to the payment of Senior Debt.  A distribution made under this Agreement
to Senior Lenders, which otherwise would have been made to Collateral Agent or
any December Investor, is not, as between Collateral Agent, the December
Investors and Borrower, a payment by Borrower on the December Subordinated
Debt.  A distribution made under this Agreement to Senior Lenders, which
otherwise would have been made to Collateral Agent or any September Investor, is
not, as between Collateral Agent, the September Investors and Borrower, a
payment by Borrower on the September Subordinated Debt.
 
(b)           No payment or distribution to a December Investor pursuant to the
provisions of this Agreement shall entitle Collateral Agent or any September
Investor to exercise any rights of subrogation in respect thereof prior to the
date that the December Subordinated Debt is fully paid.  After such date, and
provided that no payments are voidable, the September Investors shall be
subrogated to the rights of the December Investors to receive distributions
applicable to the December Subordinated Debt to the extent that distributions
otherwise payable to Collateral Agent or the September Investors have been
applied to the payment of the December Subordinated Debt.  A distribution made
under this Agreement to the December Investors, which otherwise would have been
made to Collateral Agent or any September Investor, is not, as between
Collateral Agent, the September Investors and Borrower, a payment by Borrower on
the September Subordinated Debt.


(c)           After the Senior Debt and the December Subordinated Debt has been
paid in full, and provided that no payments are voidable, the September
Investors shall be subrogated to the rights of Senior Lenders to receive
distributions applicable to the Senior Debt to the extent that distributions
otherwise payable to Collateral Agent or the September Investors have been
applied to the payment of the Senior Debt.


6.3 Reinstatement.  The obligations of the parties under this Agreement shall
continue to be effective, or be reinstated, as the case may be, if at any time
any payment in respect of any Senior Debt, December Subordinated Debt or
September Subordinated Debt is rescinded or must otherwise be restored or
returned by reason of any bankruptcy, reorganization, arrangement, composition
or similar proceeding or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any substantial part of Borrower’s property, or otherwise, all as though such
payment had not been made.
 
6.4 Notice.  Wherever this Agreement provides for notice to any party (except as
expressly provided to the contrary), it shall be given by messenger, facsimile,
certified U.S. mail with return receipt requested, or nationally recognized
overnight courier with receipt requested, effective when received or receipt
rejected by the party to whom addressed, and shall be addressed as follows, or
to such other address as the party affected may hereafter designate:
 
If to a Senior Lender:                   As set on the signature page for such
Senior Lender


If to any Additional
December
Investor, Additional
September
Investor or Additional
June Investor:                              As set on the signature page for
such party


If to Trident
Capital, Inc.:                                Trident Capital, Inc.
      505 Hamilton Avenue, Suite 200
      Palo Alto, CA 94301
                                                      Attn:  Howard C. Zeprun,
Chief Administrative Officer and General Counsel
      Fax:           (650) 289-4444


6.5 Conflicts of Terms.  In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of the
December Subordinated Debt or the September Subordinated Debt, or any document
executed in connection therewith or the indebtedness evidenced thereby, the
provisions of this Agreement shall control and govern.  In the event of any
conflict between any term, covenant or condition of this Agreement and any term,
covenant or condition of the December Security Agreements or the June Security
Agreements, the provisions of this Agreement shall control and govern.
 
6.6 Further Assurances. Each party, at its own expense and at any time from time
to time, upon the written request of another party, will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as such other party reasonably may request for the purposes of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted.
 
6.7 Expenses.  Borrower will pay or reimburse a Senior Lender or December
Investor, upon demand, for all its costs and expenses in connection with the
enforcement or preservation of any rights under this Agreement, including,
without limitation, fees and disbursements of counsel to such Senior Lender or
December Investor.  Borrower will pay, indemnify, and hold each Senior Lender
and December Investor harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions (whether sounding in contract,
tort or on any other ground), judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of, or in any other way arising out
of or relating to this Agreement or any action taken or omitted to be taken by
any Senior Lender or December Investor with respect to any of the foregoing.
 
6.8 Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be amended or modified orally but may be amended
or modified in writing if signed by Collateral Agent, holders of at least sixty
percent (60%) of the principal amount of the outstanding promissory notes under
the September Purchase Agreement, holders of at least seventy percent (70%) of
the principal amount of the outstanding promissory notes under the December
Purchase Agreement, and holders of at least sixty percent (60%) of the principal
amount of the outstanding Senior Notes.  This Agreement amends and restates the
Original Subordination Agreement. No amendment or waiver of provision of this
Agreement shall in any event be effective unless it is in writing, making
specific reference to this Agreement and signed by the party against whom such
waiver is sought to be enforced.
 
6.9 No Third-Party Beneficiaries.  Notwithstanding anything contained herein to
the contrary, no provision of this Agreement is intended to benefit any party
other than the signatories hereto, nor shall any such provision be enforceable
by any other party.
 
6.10 Termination.  This Agreement shall terminate upon the indefeasible payment
in full of the Senior Debt and termination of the Senior Loan Documents and the
pament in full of the December Subordinated Debt and the termination of the
December Debt Documents (such date being referred to as the “Termination Date”).
 
6.11 Counterparts; Facsimile.  This Agreement may be executed in any number of
counterparts (each of which may be transmitted via facsimile or pdf), each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
 
6.12 Action by Senior Lenders or December Investors.
 
(a)           Except as otherwise expressly set forth herein, any action or
consent required or permitted hereunder on the part of the Senior Lenders
(including, without limitation, the exercise of any remedies under the Senior
Loan Documents on the part of the Senior Lenders) may only be taken on behalf of
the Senior Lenders by (a) Peninsula, in the event that such party holds at least
20% of the principal amount of the outstanding Senior Notes, or (b) by Senior
Lenders holding a majority in interest of the Senior Notes, in the event that
Peninsula does not hold at least 20% of the principal amount of the outstanding
Senior Notes; provided, however, that in either case, if any Senior Lender would
be affected by any such action in a manner materially and adversely different
than other Senior Lenders (solely in respect of each such party’s holdings of
Senior Notes), regardless of whether such action was taken by a majority in
interest of the Senior Notes, then the consent of such adversely affected Senior
Lender shall also be required.  No Senior Lender shall owe any duty to the other
Senior Lenders except as expressly set forth herein; provided, that the
foregoing shall not abrogate any duties that Collateral Agent may have in its
capacity as collateral agent.
 
(b)           Except as otherwise expressly set forth herein, any action or
consent required or permitted hereunder on the part of the December Investors
(including, without limitation, the exercise of any remedies under the December
Debt Documents on the part of the December Investors) may only be taken on
behalf of the December Investors by (a) Peninsula, in the event that such party
holds at least 30% of the principal amount of the outstanding promissory notes
issued under the December Purchase Agreement, or (b) by December Investors
holding a majority in interest of the outstanding promissory notes issued under
the December Purchase Agreement, in the event that Peninsula does not hold at
least 30% of the principal amount of the outstanding promissory notes issued
under the December Purchase Agreement; provided, however, that in either case,
if any December Investor would be affected by any such action in a manner
materially and adversely different than other December Investors (solely in
respect of each such party’s holdings of promissory notes issued under the
December Purchase Agreement), regardless of whether such action was taken by a
majority in interest, then the consent of such adversely affected December
Investor shall also be required.  No December Investor shall owe any duty to the
other December Investors except as expressly set forth herein; provided, that
the foregoing shall not abrogate any duties that Collateral Agent may have in
its capacity as collateral agent.


7. GOVERNING LAW; CONSENT TO JURISDICTION.
 
(A)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA; PROVIDED, HOWEVER, THAT IF
ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION OTHER THAN
CALIFORNIA, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE METHOD, MANNER AND
PROCEDURE FOR FORECLOSURE OF SENIOR LENDERS’ OR DECEMBER INVESTORS’ LIENS UPON
SUCH COLLATERAL AND THE ENFORCEMENT OF SENIOR LENDERS’ OR DECEMBER INVESTORS’
OTHER REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH
JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT WITH THE LAWS OF CALIFORNIA.


(B)           EACH PARTY HEREBY CONSENTS AND AGREES THAT ANY FEDERAL OR STATE
COURT LOCATED IN ANY COUNTY IN THE STATE OF CALIFORNIA, SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PARTIES
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT A SENIOR LENDER OR DECEMBER INVESTOR MAY, AT
ITS OPTION, COMMENCE ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER APPROPRIATE
FORUM OR JURISDICTION TO OBTAIN POSSESSION OF OR FORECLOSE UPON ANY COLLATERAL,
TO OBTAIN EQUITABLE RELIEF OR TO ENFORCE ANY JUDGMENT OR ORDER OBTAINED BY SUCH
SENIOR LENDER OR DECEMBER INVESTOR WITH RESPECT TO ANY COLLATERAL, OR TO ENFORCE
ANY OTHER RIGHT OR REMEDY OR OBTAIN ANY OTHER RELIEF DEEMED APPROPRIATE BY SUCH
PARTY WITH RESPECT TO ANY COLLATERAL.  EACH PARTY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS
REVIEWED THIS CONSENT TO JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS
MADE THIS WAIVER KNOWINGLY AND VOLUNTARILY.


 
[Signature Pages Follow]
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first above written.
 
Peninsula Packaging, LLC


By:           
Alex Millar, Managing Director


c/o Stradley Ronon Stevens & Young, LLP
2600 One Commerce Square
Philadelphia, PA 19103
Attn:  Todd C. Vanett, Esquire
Fax:  (215) 564-8120


Trident Capital Fund-VI, L.P.
Trident Capital Fund-VI Principals Fund, L.L.C.


Executed by the undersigned as an authorized signatory of the General Partner of
Trident Capital Fund-VI, L.P. and of the Managing Member of Trident Capital
Fund-VI Principals Fund, L.L.C.
 
                                                
                                                                                               
____________________________
(signature)
                                                                                               
____________________________
(print name)


                                                                                                               
c/o Trident Capital, Inc.
505 Hamilton Avenue, Suite 200
Palo Alto, CA 94301
Attn:  Howard C. Zeprun, Chief Administrative Officer and General Counsel
Fax:           (650) 289-4444


Hutton Living Trust Dated 12/10/1996


By:           
G. Thompson Hutton, Trustee


Two Santiago Avenue
Atherton, CA 94027
Fax: (650) 326-6273




Whittaker Capital Partners, LLC


By: ____________________________________
Name: __________________________________
Title: ___________________________________


Address:  ________________________________
 ________________________________
           ________________________________


Fax:          ________________________________




Trident Capital, Inc.


By: ____________________________________
Name: __________________________________
Title: ___________________________________


Address:  ________________________________
 ________________________________
           ________________________________


Fax:          ________________________________


 
ADDITIONAL JUNE INVESTORS:



                If an entity:


               _______________________________________
              (Company name)


              By: ____________________________________
              Name: __________________________________
              Title: ___________________________________


              Address: ________________________________
         ________________________________
         ________________________________
         ________________________________
            Fax:            ________________________________






             If an individual:


             _______________________________________
             (Signature of individual)


             Printed Name: ____________________________


             Address: ________________________________
       ________________________________
       ________________________________
       ________________________________
           Fax:           ________________________________




            ADDITIONAL DECEMBER INVESTORS:


           If an entity:


           _______________________________________
           (Company name)


           By: ____________________________________
           Name: __________________________________
           Title: ___________________________________


           Address:________________________________
    ________________________________
    ________________________________
    ________________________________
          Fax:         ________________________________






           If an individual:


          _______________________________________
          (Signature of individual)


          Printed Name: ____________________________


          Address: ________________________________
    ________________________________
    ________________________________
    ________________________________
         Fax:          ________________________________

 
                                                                                           ADDITIONAL
SEPTEMBER INVESTORS:
          
                                                                                           If
an entity:


           _______________________________________
           (Company name)


           By: ____________________________________
           Name: __________________________________
           Title: ___________________________________


           Address:________________________________
    ________________________________
    ________________________________
    ________________________________
          Fax:         ________________________________






           If an individual:


          _______________________________________
          (Signature of individual)


          Printed Name: ____________________________


          Address: ________________________________
    ________________________________
    ________________________________
    ________________________________
         Fax:          ________________________________




 
BORROWER AGREEMENT
 
The undersigned, the Borrower mentioned in the foregoing Second Amended and
Restated Subordination and Intercreditor Agreement, hereby acknowledges receipt
of a copy thereof, acknowledges that the December Subordinated Debt and
September Subordinated Debt mentioned therein is payable as stated
therein.  Borrower shall make no payment of principal of or interest on the
December Subordinated Debt and September Subordinated Debt, other than as
expressly permitted under Section 2.2 of the Second Amended and Restated
Subordination and Intercreditor Agreement.


Dated as of June 2, 2009


ECO2 PLASTICS, INC.




By:                                                      
Name:
Title:

--------------------------------------------------------------------------------



 


 